Exhibit 10.30

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

EXECUTION VERSION

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”) is entered into as of January 13th,
2020 (the “Effective Date”) by and between Innovent Biologics (Suzhou) Co.,
Ltd., a PRC corporation (“Innovent”) and Coherus BioSciences, Inc., a Delaware
corporation (“Coherus”).  Innovent and Coherus are each referred to herein by
name or as a “Party” or, collectively, as the “Parties.”

RECITALS

WHEREAS, Innovent owns or controls intellectual property rights related to the
development, manufacture and commercialization of certain biosimilar products,
including biosimilar products designated as IBI-301 and IBI-305, respectively;

 

WHEREAS, Coherus is a company focused on the development, manufacture and
commercialization of biosimilar products; and

 

WHEREAS, Coherus wishes to obtain an exclusive license from Innovent, and
Innovent wishes to grant an exclusive license to Coherus, the intellectual
property rights related to certain of Innovent’s biosimilar products subject to
and in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1.

Definitions

1.1

“aBLA” means an abbreviated Biologics License Application filed with the FDA in
the United States, as defined in Section 351(k) of the Public Health Services
Act (42 U.S.C. 262(k)).

1.2

“Accounting Standards” means, with respect to Coherus and its Affiliates or
sublicensees, U.S. generally accepted accounting principles in effect at the
relevant time, consistently applied, and with respect to Innovent and its
Affiliates, International Financial Reporting Standards in effect at the
relevant time, consistently applied.

1.3

“Acquirer” has the meaning set forth in Section 14.4.

1.4

“Additional Active” means an active pharmaceutical or active biological
ingredient that is not a Licensed Antibody.

1.5

“Affiliate” means any Person which, directly or indirectly through one (1) or
more intermediaries, controls, is controlled by, or is under common control with
a Party.  For purposes of this Section 1.5 only, the term “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”) as used with respect to a Person means:  (a) direct or indirect ownership
of fifty percent (50%) or more of the voting securities or other voting interest
of any Person (including attribution from related parties); or (b) the
possession, directly or indirectly, of the power to direct, or cause the
direction of, the management and policies of such Person, whether through
ownership of voting securities, by contract, as a general partner, as a manager,
or otherwise.

79563240_12

--------------------------------------------------------------------------------

 

EXECUTION VERSION

1.6

“Agreement” has the meaning set forth in the Preamble.

1.7

“Agreement Payments” has the meaning set forth in Section 8.5(b)(i).

1.8

“Alliance Manager” has the meaning set forth in Section 3.2.

1.9

“Anti-Corruption Laws” means any and all Applicable Law that relates to
anti-corruption or anti-bribery, including the U.S. Foreign Corrupt Practices
Act.

1.10

“Applicable Law” means all applicable laws, statutes, rules, regulations,
treaties (including tax treaties), orders, judgments or ordinances having the
effect of law of any national, multinational, federal, state, provincial,
county, city, or other political subdivision, including, to the extent
applicable, GCP, GLP, and GMP, as well as all applicable data protection and
privacy laws, rules, and regulations, including, to the extent applicable, the
United States Department of Health and Human Services privacy rules under the
Health Insurance Portability and Accountability Act and the Health Information
Technology for Economic and Clinical Health Act and the EU Data Protection
Directive (Council Directive 95/46/EC) and applicable laws implementing the EU
Data Protection Directive and the General Data Protection Regulation (2016/679),
the Foreign Corrupt Practices Act of 1977, or any comparable laws in any
country, and all export control laws.

1.11

“Approved CMO” has the meaning set forth in Section 7.3(b).

1.12

“Auditor” has the meaning set forth in Section 8.6(b).

1.13

“Bevacizumab Antibody” means the antibody known as IBI-305 that is (a) a
recombinant humanized monoclonal antibody directed against the vascular
endothelial growth factor, and (b) (i) covered by Patents Controlled by Innovent
and/or (ii) (A) incorporates, combines or uses proprietary Know-How Controlled
by Innovent, or (B) derived from Innovent’s proprietary cell lines.  For
clarity, an antibody is deemed “covered by” a Patent where such Patent is an
issued Patent or a pending patent application, and an antibody will not be
deemed to not constitute a Bevacizumab Antibody solely as a result of the
abandonment or expiration of the last Patent Controlled by Innovent that covers
such antibody.  

1.14

“Bevacizumab Existing Regulatory Materials” has the meaning set forth in Section
5.2(a)(i).

1.15

“Bevacizumab Existing Regulatory Material Transfer Date” means the date on which
all of the Bevacizumab Existing Regulatory Materials that the Parties through
the JSC in accordance with Section 3.1(c)(i) determine need to be translated
into the English language under Section 5.2(a)(i) are provided by or on behalf
of Innovent to Coherus.

1.16

“Bevacizumab Field” means the treatment, prevention or amelioration of any human
diseases and conditions as included in the label of the Bevacizumab Reference
Product.

1.17

“Bevacizumab Licensed Product” means all products containing the Bevacizumab
Antibody; provided that, with respect to an Innovent Combination Product
containing a Bevacizumab Antibody, the Bevacizumab Licensed Product shall
include the Bevacizumab Antibody portion of such Innovent Combination Product,
but exclude [***].

1.18

“Bevacizumab Product Term” has the meaning set forth in Section 13.1(a).

1.19

“Bevacizumab Reference Product” means the biologic drug products containing drug
substance Bevacizumab and sold under the trademark Avastin®.

2

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

1.20

“Bevacizumab Reference Price” means the weighted average price as determined by
(a) [***] and (b) [***].

1.21

“Biosimilar Product” means, with respect to a product, a biological medicinal
product or biological product for human use which:  (a) is highly similar to
such product notwithstanding minor differences in clinically inactive
components; (b) has no clinically meaningful differences with regard to such
product in terms of safety, purity, or potency, as determined by Applicable Law
or any applicable Regulatory Authority; and (c) is approved for use (i) in the
U.S., under 42 U.S.C § 262(k) as a biosimilar biological product (as defined in
42 U.S.C. § 262(i)(1), (2)) and for which such product is the reference product
(as defined in 42 U.S.C. § 262(i)(4)) or (ii) in any other country or
jurisdiction, pursuant to an equivalent regime in such country or jurisdiction,
and for which such product is the reference product.  

1.22

“Biologics License Application” or “BLA” means a request for permission to
introduce, or deliver for introduction, a biologic product into interstate
commerce (21 CFR 601.2) to the FDA, including any supplements, addendums, or
amendments thereto.

1.23

“BPCIA” means the Biologics Price Competition and Innovation Act of 2009, as
amended from time to time.

1.24

“BPCIA Proceedings” has the meaning set forth in Section 9.4(a).

1.25

“Business Day” means any day other than: (a) a Saturday or Sunday or (b) any day
on which commercial banks in [***] are authorized or required by Applicable Law
to remain closed.

1.26

“Calendar Quarter” means each of the three (3)-month periods ending March 31,
June 30, September 30, and December 31; provided, that:  (a) the first Calendar
Quarter of the Term shall extend from the Effective Date to the end of the first
complete such three (3)-month period thereafter; and (b) the final Calendar
Quarter of the Term shall end on the last day of the Term.

1.27

“Calendar Year” means the period beginning on the Effective Date and ending on
December 31 of the calendar year in which the Effective Date falls, and
thereafter each successive period of twelve (12) consecutive calendar months
beginning on January 1 and ending on December 31; provided, that the final
Calendar Year of the Term shall end on the last day of the Term.

1.28

“Clinical Trial” means any human clinical trial of a pharmaceutical or
biological product and includes Phase 1 Clinical Trial and Phase 3 Clinical
Trial.

1.29

“Clinical Trial Data” has the meaning set forth in Section 5.3(c).

1.30

“Code” has the meaning set forth in Section 13.4(b).

1.31

“CMO” means a Third Party contract manufacturing organization.

1.32

“Coherus” has the meaning set forth in the Preamble.

1.33

“Coherus Indemnitees” has the meaning set forth in Section 12.2.

1.34

“Coherus Inventions” has the meaning set forth in Section 9.1(e).

1.35

“Coherus IP” means any and all Coherus Inventions Controlled by Coherus or any
of its Affiliates during the Term that is necessary or reasonably useful for (a)
the Development, Manufacture, or Commercialization of the Licensed Antibody,
including the Licensed Antibody portion of an

3

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

Innovent Combination Product in the Innovent Territory; or (b) for the
Development of the Licensed Antibody portion of the Innovent Combination
Products in the Territory.

1.36

“Coherus Licensed Patents” has the meaning set forth in Section 9.1(e).

1.37

“Coherus Patent Infringement” has the meaning set forth in Section 9.3(c)(i).

1.38

“Combination Product” means: (a) a product that contains a Licensed Product and
one (1) or more Additional Actives; or (b) a Licensed Product that is
co-packaged or combined with one (1) or more products containing one (1) or more
Additional Actives, and such Licensed Product and product(s) containing such
Additional Actives are sold for a single price.

1.39

“Commercialization” means any and all activities directed to the
commercialization of a product, including marketing, detailing, promotion,
market research, distributing, order processing, handling returns and recalls,
booking sales, customer service, administering, and commercially selling such
product, importing, exporting, and transporting such product for commercial
sale, and seeking Pricing Approval of a product (if applicable), whether before
or after Regulatory Approval has been obtained, as well all regulatory
compliance with respect to the foregoing.  For clarity, “Commercialization” does
not include:  (a) Manufacturing; or (b) the conduct of any Clinical Trials or
other trials commenced after Regulatory Approval.  When used as a verb,
“Commercialize” means to engage in Commercialization.

1.40

“Commercialization Plan” has the meaning set forth in Section 6.2(b).

1.41

“Commercially Reasonable Efforts” means, with respect to a particular activity
or product and a party, that measure of efforts and resources that is consistent
with the efforts and resources that a biopharmaceutical or biotechnology company
of comparable size and resources as such party normally commits to its own
activities or products that it is actively developing or commercializing and
that are of a similar potential value, stage of research or development, life
cycle and commercial potential, taking into account all relevant factors that
such party would normally take into account, including issues of safety and
efficacy, product profile, the competitiveness of alternative products
(including generic products), the patent or other proprietary position of such
product (including patent coverage and regulatory exclusivity), the regulatory
requirements involved and the potential profitability of such product.

1.42

“Competitor Agreement” has the meaning set forth in Section 13.3.

1.43

“Confidential Information” means, with respect to a Party, all confidential and
proprietary information, including chemical or biological materials, chemical
structures, sequence information, commercialization plans, correspondence,
customer lists, data, development plans, formulae, improvements, Know-How,
processes, regulatory filings, reports, strategies, techniques, or other
information, in each case, that are disclosed by or on behalf of such Party to
the other Party pursuant to this Agreement, regardless of whether any of the
foregoing are marked “confidential” or “proprietary” or communicated to the
other Party by or on behalf of the disclosing Party in oral, written, visual,
graphic, or electronic form.

1.44

“Control,” “Controls,” or “Controlled” means with respect to any Intellectual
Property Right, or Confidential Information, the ability of a Party or its
Affiliates, as applicable (whether through ownership or license (other than a
license granted in this Agreement)) to grant to the other Party the licenses or
sublicenses as provided herein, or to otherwise disclose such Intellectual
Property Right or Confidential Information to the other Party, without violating
the terms of any then-existing agreement with any Third Party at the time such
Party or its Affiliates, as applicable, would

4

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

be required hereunder to grant the other Party such license or sublicenses as
provided herein or to otherwise disclose such Intellectual Property Right or
Confidential Information to the other Party.  Notwithstanding the foregoing, a
Party will be deemed not to Control any Intellectual Property Right,
Confidential Information, compound, or molecule (including any antibody) that is
owned or in‑licensed by an Acquirer except:  (a) with respect to any such
Intellectual Property Right arising as a result of activities of employees or
consultants of the Acquirer who participate in activities under this Agreement,
or have access to Confidential Information under this Agreement after a change
of control of such Party or an acquisition of all or substantially all of the
assets of such Party to which this Agreement relates; or (b) to the extent that
any such Intellectual Property Right is included in or used in furtherance of a
Party’s activities under this Agreement by the Acquirer after a change of
control of such Party or acquisition of all or substantially all the assets of
such Party to which this Agreement relates.

1.45

“Cure Period” has the meaning set forth in Section 13.2(a).

1.46

“Damages” has the meaning set forth in Section 9.4(e).

1.47

“Development” means:  (a) research activities (including drug discovery,
identification, or synthesis) with respect to a product; or (b) preclinical and
clinical drug development activities and other development activities with
respect to a product, including test method development and stability testing,
toxicology, formulation, process development, qualification and validation,
quality assurance, quality control, Clinical Trials (including Clinical Trials
and other trials commenced after Regulatory Approval), statistical analysis and
report writing, the preparation and submission of INDs and BLAs, regulatory
affairs with respect to the foregoing, and all other activities necessary or
useful or otherwise requested or required by a Regulatory Authority or as a
condition or in support of obtaining or maintaining a Regulatory Approval.  For
clarity, “Development” does not include Manufacturing.  When used as a verb,
“Develop” means to engage in Development.

1.48

“Disclosing Party” has the meaning set forth in Section 10.1.

1.49

“Dispute” has the meaning set forth in Section 14.6(b)(i).

1.50

“Dollars” or “$” means the legal tender of the United States.

1.51

“Effective Date” has the meaning set forth in the Preamble.

1.52

“Electronic Delivery” has the meaning set forth in the Section 14.11.

1.53

“Existing Regulatory Materials” means Bevacizumab Existing Regulatory Materials
and Rituximab Existing Regulatory Materials, as applicable.

1.54

“FDA” means the U.S. Food and Drug Administration (and any successor entity
thereto).

1.55

“Field” means the Bevacizumab Field and the Rituximab Field.   

1.56

“First Commercial Sale” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the first sale of such Licensed Product in such
country for use or consumption by the general public (following receipt of all
Regulatory Approvals that are required in order to sell such Licensed Product in
such country) and for which any of Coherus or its Affiliates or sublicensees has
invoiced sales of Licensed Products in the Territory; provided, however, that
the following shall not constitute a First Commercial Sale:  (a) any sale to an
Affiliate or sublicensee, unless such Affiliate or sublicensee is the last
Person in the distribution chain of the Licensed Product; (b) any

5

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

use of such Licensed Product in Clinical Trials or non‑clinical development
activities with respect to such Licensed Product by or on behalf of a Party; or
(c) any disposal or transfer of such Licensed Product for a bona fide charitable
purpose, compassionate use, or samples.

1.57

“FTE” means the equivalent of the work of one (1) person full time for one (1)
Calendar Year (consisting of at least a total of [***] ([***]) hours per
Calendar Year).  

1.58

“FTE Rate” means the rate of USD [***] ($[***]) per FTE for an employee of
Innovent.  

1.59

“GCP” means the applicable then-current ethical and scientific quality standards
for designing, conducting, recording, and reporting Clinical Trials as are
required by applicable Regulatory Authorities or Applicable Law in the relevant
jurisdiction, including, in the United States, Good Clinical Practices
established through FDA guidance, and, outside the United States, Guidelines for
Good Clinical Practice – ICH Harmonized Tripartite Guideline (ICH E6).

1.60

“GLP” means the applicable then-current good laboratory practice standards as
are required by applicable Regulatory Authorities or Applicable Law in the
relevant jurisdiction, including, in the United States, those promulgated or
endorsed by the FDA in U.S. 21 C.F.R. Part 58, or the equivalent thereof as
promulgated or endorsed by the applicable Regulatory Authorities outside of the
United States.

1.61

“GMP” means all applicable then-current good manufacturing practice standards
relating for fine chemicals, intermediates, bulk products, or finished
pharmaceutical or biological products, as are required by applicable Regulatory
Authorities or Applicable Law in the relevant jurisdiction, including, as
applicable: (a) all applicable requirements detailed in the FDA’s current Good
Manufacturing Practices regulations, U.S. 21 C.F.R. Parts 210 and 211; and (b) 
all Applicable Law promulgated by any Governmental Authority having jurisdiction
over the manufacture of the applicable compound or pharmaceutical or biological
product, as applicable.

1.62

“Governmental Authority” means any:  (a) federal, state, local, municipal,
foreign, or other government; (b) governmental or quasi-governmental authority
of any nature (including any agency, board, body, branch, bureau, commission,
council, department, entity, governmental division, instrumentality, office,
officer, official, organization, representative, subdivision, unit, and any
court or other tribunal); (c) multinational governmental organization or body;
or (d) entity or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military, or taxing
authority or power of any nature.

1.63

“Greater China” means the PRC, Hong Kong, Macau and Taiwan.

1.64

“[***]” has the meaning set forth in Section 14.6(b)(ii).

1.65

“IND” means an investigational new drug application (including any amendment or
supplement thereto) submitted to the FDA pursuant to U.S. 21 C.F.R. Part 312,
including any amendments thereto.  References herein to IND shall include, to
the extent applicable, any comparable filing(s) outside the U.S. for the
investigation of any product in any other country or group of countries (such as
a Clinical Trial Application in the PRC).  

1.66

“Indemnification Claim Notice” has the meaning set forth in the Section 12.3(a).

1.67

“Indemnitee” has the meaning set forth in the Section 12.3(a).

1.68

“Indemnitor” has the meaning set forth in the Section 12.3(a).

6

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

1.69

“Indication” means an entirely separate and distinct disease or medical
condition in humans:  (a) that a pharmaceutical or biological product that has
not yet received Regulatory Approval for which it intends to treat; or (b) for
which a pharmaceutical or biological product has received Regulatory Approval
(as reflected in the label claim for such product), as applicable.  

1.70

“Innovent” has the meaning set forth in the Preamble.

1.71

“Innovent Combination Product” means any product that is a combination of (a) a
Licensed Antibody and (b) one (1) or more Additional Actives that are Innovent
Pipeline Assets, whether or not in fixed dosage form.  

1.72

[***].

1.73

“Innovent Indemnitees” has the meaning set forth in Section 12.1.

1.74

“Innovent Inventions” has the meaning set forth in Section 9.1(c).

1.75

“Innovent IP” means the Innovent Patents and the Innovent Know-How.  

1.76

“Innovent Know-How” means any and all Know-How Controlled by Innovent or any of
its Affiliates as of the Effective Date or thereafter during the Term that is
necessary or reasonably useful for the Development, Manufacture, or
Commercialization of the Licensed Products in the Field in the Territory.

1.77

“Innovent Patents” means any and all Patents Controlled by Innovent or its
Affiliates as of the Effective Date or at any time during the Term that are
necessary or reasonably useful for the Development, Manufacture, or
Commercialization of the Licensed Products in the Field in the Territory.

1.78

“Innovent Patent Infringement” has the meaning set forth in Section 9.3(a)(i).

1.79

“Innovent Pipeline Assets” means all active pharmaceutical or active biological
compounds or ingredients that are (a) owned or otherwise Controlled by Innovent
or any of its Affiliates or (b) at any time are otherwise covered by Patents or
Know-How owned or otherwise Controlled by Innovent or any of its Affiliates, in
each case (a) and (b) excluding Licensed Antibodies and Licensed Products.

1.80

“Innovent Territory” means the world, excluding the Territory.

1.81

“Innovent Transferee” has the meaning set forth in Section 13.8(b).

1.82

“Intellectual Property Rights” shall mean all Patents, trade secrets,
copyrights, trademarks, moral rights, Know-How and any and all other
intellectual property or proprietary rights now known or hereafter recognized in
any jurisdiction.

1.83

“Invention” means any process, method, composition of matter, article of
manufacture, discovery, or finding that is first conceived or first generated
through the activities performed pursuant to this Agreement and any and all
Intellectual Property Rights therein.

1.84

“JSC” has the meaning set forth in Section 3.1(a).

1.85

“Joint IP” has the meaning set forth in Section 9.1(d).

7

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

1.86

“Joint Patents” has the meaning set forth in Section 9.1(d).

1.87

“Joint Patent Infringement” has the meaning set forth in Section 9.3(b)(i).

1.88

“Know-How” means algorithms, data, information, inventions, knowledge, methods
(including methods of use or administration or dosing), practices, results,
software, techniques, technology, and trade secrets, including analytical and
quality control data, analytical methods (including applicable reference
standards), assays, batch records, chemical structures and formulations,
compositions of matter, cell-lines and products thereof, biological materials,
formulae, materials, manufacturing data, pharmacological, toxicological and
clinical test data and results, processes, reports, research data, research
tools, sequences, standard operating procedures, and techniques, in each case,
whether patentable or not, and, in each case, tangible manifestations thereof.

1.89

“Knowledge” means, with respect to a Party, the actual knowledge of those
persons of such Party listed on Exhibit A.

1.90

“Licensed Antibody” means Bevacizumab Antibody and, subject to Section 2.3(c),
Rituximab Antibody.

1.91

[***].

1.92

“Licensed Products” shall mean Bevacizumab Licensed Product and, subject to
Section 2.3(c), Rituximab Licensed Product.

1.93

“Manufacture” means all activities related to the manufacturing of a product or
any component or ingredient thereof, including the production, manufacture,
processing, filling, finishing, packaging, labeling, shipping, and holding of
product or any intermediate thereof, including process development, process
qualification and validation, scale-up, commercial manufacture and analytic
development, product characterization, stability testing, quality assurance, and
quality control.

1.94

[***].

1.95

“Manufacturing and Supply Agreement” has the meaning set forth in Section 7.2.

1.96

“Manufacturing Technology Transfer” has the meaning set forth in Section 7.3(c).

1.97

“Manufacturing Technology Transfer Agreement” has the meaning set forth in
Section 7.3(b).

1.98

“Manufacturing Technology Transfer Reimbursement” has the meaning set forth in
Section 7.3(c).

1.99

“Manufacturing Technology Transfer Triggering Payment” has the meaning set forth
in Section 7.3(a).

1.100

“Material Breach” has the meaning set forth in Section 13.2(a).

1.101

“Milestone Event” has the meaning set forth in Section 8.3(a).

1.102

“Milestone Payment” has the meaning set forth in Section 8.3(a).

1.103

“Milestone Payment Amount” has the meaning set forth in Section 8.3(a).

8

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

1.104

“Net Sales” means the gross amount invoiced by Coherus or any of its Affiliates
or sublicensees for the sale or other disposition of a Licensed Product to a
Third Party, less the following deductions to the extent applicable in
accordance with applicable Accounting Standards:

 

(a)

normal and customary trade, cash, and quantity discounts, allowances, and
credits allowed or paid, in the form of deductions actually allowed with respect
to sales of such Licensed Product (to the extent not already reflected in the
amount invoiced, and excluding commissions for commercialization);

 

(b)

retroactive price reductions, allowances, or credits actually granted upon
rejections or returns of Licensed Product, including for recalls or damaged good
and billing errors;

 

(c)

discounts, chargeback payments, rebates, and reimbursements granted to
wholesalers and other distributors, pharmacies and other retailers, managed care
organizations, group purchasing organizations, or other buying groups, pharmacy
benefit management companies, health maintenance organizations, federal, state,
provincial, local, or other governments, and any other providers of health
insurance coverage, health care organizations, or other health care institutions
(including hospitals), health care administrators, or patient assistance or
other similar programs;

 

(d)

compulsory payments and cash rebates related to the sales of such Licensed
Product paid to a Governmental Authority (or agent thereof) pursuant to
Applicable Law by reason of any national or local health insurance program or
similar program, including required chargebacks and retroactive price
reductions, to the extent allowed and taken, including government levied fees as
a result of healthcare reform policies (including annual fees due under Section
9008 of the United States Patient Protection and Affordable Care Act of 2010
(Pub. L. No. 111-48));

 

(e)

reasonable and customary freight, shipping insurance and other transportation
expenses to the extent they are separately itemized and included in the gross
amount invoiced and charged to the buyer, provided that in any given Calendar
Quarter, the amount of any such deductions in aggregate shall not be in excess
of [***] percent ([***]%) of Net Sales with respect to such Calendar Quarter;

 

(f)

tariffs, duties, import, export, excise, sales, use, turnover, value-added, and
other similar taxes (other than taxes based on income); customs duties; or other
government charges, in each case, imposed on the sale of Licensed Product to the
extent included in the price and separately itemized on the invoice, including
VAT;

 

(g)

other similar and customary deductions which are in accordance with applicable
Accounting Standards; and

 

(h)

amounts invoiced for sales of Licensed Product that are written off as
uncollectible after reasonable collection efforts.

Each of the foregoing deductions shall be determined as actually incurred from
the books and records of Coherus, its Affiliates or sublicensees maintained in
accordance with the Accounting Standards, consistently applied.  Even if there
is overlap between any of deductions set forth in Section 1.104(a) through
Section 1.104(h) above, each individual item shall only be deducted once in the
overall Net Sales calculation.  

9

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

Notwithstanding the foregoing, sales of a Licensed Product by and among Coherus,
its Affiliates, and its (sub)licensees shall be deemed a sale for the purposes
of Net Sales only in the event such of Coherus, its Affiliate, or (sub)licensee
that is the purchaser is the ultimate end user of such Licensed Product.

Any Licensed Products used for promotional or advertising purposes, used for
Clinical Trials, preclinical trials or other research purposes, free samples,
named patient use, compassionate use, patient assistance, charitable use or
distributed at no charge to patients unable to purchase the same shall not be
included in Net Sales.  Donations, dispositions or transfers for charitable
reasons, which dispositions or transfers are at or below cost, shall also not be
included in Net Sales.  

With respect to Combination Products, the following shall apply:

In the event a Licensed Product is sold as a Combination Product, Net Sales of
the Combination Product will be calculated by multiplying the total Net Sales of
the Combination Product by the fraction A/(A+B), where A is the average per unit
Net Sales in the applicable country in the Territory of the Licensed Product
sold separately (without any Additional Active) in the same formulation and
dosage in a comparable Indication, and B is the sum of the average per unit Net
Sales in the applicable country in the Territory of all Additional Actives (in
the same formulation and dosage in a comparable Indication as in the Combination
Product) in the Combination Product, as applicable, in each case sold separately
during the applicable Calendar Quarter.  If A or B cannot be determined because
average selling prices for the Licensed Product or the Additional Active(s) are
not available separately in a particular country, then the Parties shall discuss
an appropriate allocation of Net Sales to the Licensed Product and to the
Additional Active(s), and thereafter Coherus will determine the allocation of
Net Sales for the relevant transactions in good faith based on an equitable
method of determining the same that takes into account, in the Territory,
variations in potency, the relative contribution of each therapeutically active
ingredient, and relative value to the end user of each therapeutically active
ingredient.

1.105

“New Regulatory Materials” has the meaning set forth in Section 5.2(b).

1.106

“NMPA” has the meaning set forth in Section 5.2(a)(i).

1.107

“Option” has the meaning set forth in Section 2.3(a).

1.108

“Option Effective Date” has the meaning set forth in Section 2.3(c).

1.109

“Option Exercise” has the meaning set forth in Section 2.3(b).

1.110

“Option Exercise Notice” has the meaning set forth in Section 2.3(b).

1.111

“Option Fee” has the meaning set forth in Section 8.2.

1.112

“Option Period” has the meaning set forth in Section 2.3(b).

1.113

“Party(ies)” has the meaning set forth in the Preamble.

1.114

“Patent Extensions” has the meaning set forth in Section 9.5.

1.115

“Patents” means: (a) U.S. patents and patent applications in any country or
supranational jurisdiction worldwide; (b) any substitutions, divisionals,
continuations, continuations‑in‑part, reissues, renewals, registrations,
confirmations, and the like of any such patents or patent applications; (c)
foreign counterparts of any of the foregoing; and (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations,

10

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

reissues, re-examinations and extensions, including any supplementary protection
certificates of any of the foregoing.

1.116

“Payee” means a Party receiving a payment under this Agreement.

1.117

“Payor” means a Party owing or making a payment under this Agreement.

1.118

“Person” means any individual, partnership, joint venture, limited liability
company, corporation, firm, trust, association, unincorporated organization,
governmental authority or agency, or any other entity not specifically listed
herein.

1.119

“Phase 1 Clinical Trial” means a Clinical Trial which provides for the first
introduction into humans of a product, conducted in normal volunteers or
patients to get information on product safety, tolerability, immunogenicity,
pharmacological activity, or pharmacokinetics, as more fully defined in
21 C.F.R. § 312.21(a) (or the foreign equivalent thereof).  

1.120

“Phase 3 Clinical Trial” means any clinical trial of an investigational product
in patients that incorporates accepted endpoints for confirmation of statistical
significance of efficacy and safety with the aim to obtain Regulatory Approval
in any country as described in 21 C.F.R. 312.21(c), or a comparable Clinical
Trial prescribed by the relevant Regulatory Authority in a country other than
the United States.  The investigational product can be administered to patients
as a single agent or in combination with other investigational or marketed
agents.

1.121

“PRC” means the People’s Republic of China, which for purposes of this Agreement
excludes Hong Kong, Macau and Taiwan.

1.122

“Pricing Approval” means any approval, agreement, determination, or decision
establishing prices that can be charged to consumers for a pharmaceutical or
biological product or that will be reimbursed by Governmental Authorities for a
pharmaceutical or biological product, in each case, in a country where
Governmental Authorities approve or determine pricing for pharmaceutical or
biological products for reimbursement or otherwise.

1.123

“Prime Rate” means for any day a per annum rate of interest equal to the “prime
rate,” as published in the “Money Rates” column of The Wall Street Journal, from
time to time, or if for any reason such rate is no longer available, a rate
equivalent to the base rate on corporate loans posted by at least percent (70%)
of the ten largest U.S. banks.

1.124

“Prior CDA” means that certain mutual confidentiality agreement, by and between
Innovent and Coherus dated April 22, 2019.

1.125

“Prosecution and Maintenance” or “Prosecute and Maintain” means, with regard to
a Patent, the preparation, filing, prosecution, and maintenance of such Patent,
as well as re-examinations, reissues, appeals, and requests for patent term
adjustments with respect to such Patent, together with the initiation or defense
of interferences, oppositions, inter partes review, derivations,
re‑examinations, post-grant proceedings, and other similar proceedings (or other
defense proceedings with respect to such Patent, but excluding the defense of
challenges to such Patent as a counterclaim in an infringement proceeding) with
respect to the particular Patent, and any appeals therefrom.  For clarification,
“Prosecution and Maintenance” or “Prosecute and Maintain” shall not include any
other enforcement actions taken with respect to a Patent.

1.126

“Receiving Party” has the meaning set forth in Section 10.1.

11

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

1.127

“Reference Price” means the Bevacizumab Reference Price or the Rituximab
Reference Price, as applicable.

1.128

“Regulatory Approval” means all approvals, licenses, and authorizations of the
applicable Regulatory Authority necessary for the marketing and sale of a
pharmaceutical or biological product for a particular Indication in a country or
region (including separate Pricing Approvals, as necessary), and including the
approvals by the applicable Regulatory Authority of any expansion or
modification of the label for such Indication.

1.129

“Regulatory Authority” means any national or supranational Governmental
Authority, including the FDA in the U.S. or any health regulatory authority in
any country or region that is a counterpart to the foregoing agencies, in each
case, that holds responsibility for development and commercialization of, and
the granting of Regulatory Approval for, a pharmaceutical or biological product
in such country or region.

1.130

“Regulatory Materials” means the regulatory registrations, applications,
authorizations, and approvals (including approvals of BLAs, INDs, supplements
and amendments, pre- and post-approvals, Pricing Approvals, and labeling
approvals), Regulatory Approvals, and other submissions made to or with any
Regulatory Authority, including drug master files, for research, development
(including the conduct of Clinical Trials), manufacture, or commercialization of
a pharmaceutical or biological product in a regulatory jurisdiction, together
with all related correspondence to or from any Regulatory Authority and all
documents referenced in the complete regulatory chronology for each BLA, IND,
and foreign equivalents of any of the foregoing.

1.131

“Rituximab Antibody” means the antibody known as IBI-301 that is (a) a chimeric,
murinehuman monoclonal antibody directed against the B-lymphocyte specific
antigen CD20, and (b) (i) covered by Patents Controlled by Innovent and/or (ii)
(A) incorporates, combines or uses proprietary Know-How Controlled by Innovent,
or (B) derived from Innovent’s proprietary cell lines.  For clarity, an antibody
is deemed “covered by” a Patent where such Patent is an issued Patent or a
pending patent application, and an antibody will not be deemed to not constitute
a Rituximab Licensed Antibody solely as a result of the abandonment or
expiration of the last Patent Controlled by Innovent that covers such antibody.

1.132

“Rituximab Existing Regulatory Materials” has the meaning set forth in Section
5.2(a)(ii).

1.133

“Rituximab Existing Regulatory Materials Transfer Date” means the date on which
all of the Rituximab Existing Regulatory Materials that the Parties through the
JSC in accordance with Section 3.1(c)(ii) determine need to be translated into
the English language under Section 5.2(a)(ii)(A) are provided by or on behalf of
Innovent to Coherus.

1.134

“Rituximab Field” means the treatment, prevention or amelioration of any human
diseases and conditions as included in the label of the Rituximab Reference
Product.

1.135

“Rituximab Licensed Product” means all products containing the Rituximab
Antibody; provided that, with respect to an Innovent Combination Product
containing a Rituximab Antibody, the Rituximab Licensed Product shall include
the Rituximab Antibody portion of such Innovent Combination Product, but exclude
[***].

1.136

“Rituximab Reference Product” means the biologic drug products containing drug
substance Rituximab and sold under the trademark Rituxan®.

12

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

1.137

“Rituximab Reference Price” means the weighted average price as determined by
(a) [***] and (b) [***].

1.138

“Rituximab Product Term” has the meaning set forth in Section 13.1(b).

1.139

“ROFR Exercise Period” has the meaning set forth in Section 2.3(e).

1.140

“Royalty Floor” has the meaning set forth in Section 8.4(c)(i).

1.141

“Security Regulators” has the meaning set forth in Section 10.3(a)(i).

1.142

“Senior Executive” means:  (a) with respect to Innovent, [***]; and (b) with
respect to Coherus, [***].

1.143

“Sintilimab Antibody” means the antibody known as IBI-308 that is a recombinant
human monoclonal antibody directed against the negative immunoregulatory human
cell surface receptor programmed cell death 1 and all variants, fragments or
derivatives thereof.

1.144

“Sintilimab Product” means all products containing the Sintilimab Antibody.

1.145

“Taxes” has the meaning set forth in Section 8.5(b)(i).

1.146

“Term” has the meaning set forth in Section 13.1(d).

1.147

“Territory” means the United States and Canada, including each of their
respective territories and possessions.

1.148

“Third Party” means any Person other than Innovent or Coherus that is not an
Affiliate of Innovent or of Coherus.

1.149

“Third Party Claim” means any and all suits, claims, actions, proceedings, or
demands brought by a Third Party.

1.150

“Third Party Consideration” has the meaning set forth in Section 2.3(e).

1.151

“Third Party Infringement Claim” has the meaning set forth in Section 9.4(a).

1.152

“Transaction Notice” has the meaning set forth in Section 2.3(e).

1.153

“Transfer Taxes” has the meaning set forth in Section 8.5(b)(i).

1.154

“Transition Assistance” has the meaning set forth in Section 13.8(d).

1.155

“United States” or “U.S.” means the United States of America and all of its
territories and possessions.

1.156

“Upfront Payment” has the meaning set forth in Section 8.1.

2.

BEVACIZUMAB License; Rituximab OPTION; SINTILIMAB Exclusivity

Bevacizumab Exclusive License



.  As of the Effective Date and subject to the terms and conditions of this
Agreement, Innovent hereby grants to Coherus a royalty-bearing, exclusive,
non-transferable (except as provided in Section 14.4) and sublicenseable
(subject to Section 2.5) license, under the

13

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

Innovent IP to Develop, Manufacture (subject to Section 7.3), and Commercialize,
the Bevacizumab Licensed Product in the Bevacizumab Field in the Territory.

Rituximab Non-Exclusive License



.  As of the Effective Date and subject to the terms and conditions of this
Agreement, Innovent hereby grants to Coherus a fully-paid, non-exclusive,
non-transferable (except as provided in Section 14.4) and non-sublicenseable
license, under the Innovent IP solely for Coherus, its Affiliates or designees
to hold meetings with the FDA to discuss filing an IND, aBLA and other
Regulatory Materials in the Territory using the Rituximab Existing Regulatory
Materials transferred by Innovent to Coherus in accordance with Section
5.2(a)(ii)(A) (“Rituximab Non-Exclusive License”).  The term of the Rituximab
Non-Exclusive License shall terminate automatically on the earlier of (a) the
Option Effective Date and (b) expiration of the Option Period, unless otherwise
mutually agreed by the Parties.

2.3

Rituximab Option.  

 

(a)

Innovent hereby grants Coherus [***] option, during the Option Period, to obtain
an exclusive license, under the Innovent IP to Develop, Manufacture (subject to
Section 7.3), and Commercialize the Rituximab Licensed Product in the Rituximab
Field in the Territory in accordance with the terms and conditions provided in
this Agreement (the “Option”).

 

(b)

Coherus may exercise the Option (the “Option Exercise”) at any time (subject to
Section 2.3(e)) beginning on [***] and ending on the first anniversary of the
Rituximab Existing Regulatory Materials Transfer Date (“Option Period”) by
providing written notice (the “Option Exercise Notice”) to Innovent.  If no
Option Exercise occurs pursuant to this Section 2.3(b) within the Option Period,
then Coherus shall have no further rights with respect to the Rituximab Licensed
Product under this Agreement.

 

(c)

Upon (i) Coherus’s Option Exercise in accordance with Section 2.3(b) and (ii)
Coherus’s payment of the Option Fee in accordance with Section 8.2, Rituximab
Licensed Product shall be deemed a Licensed Product for all purposes of this
Agreement (“Option Effective Date”).

 

(d)

As of the Option Effective Date and subject to the terms and conditions of this
Agreement, Innovent shall grant and hereby grants to Coherus a royalty-bearing,
exclusive, non-transferable (except as provided in Section 14.4) and
sublicenseable (subject to Section 2.5) license, under the Innovent IP to
Develop, Manufacture (subject to Section 7.3), and Commercialize the Rituximab
Licensed Product in the Rituximab Field in the Territory.

 

(e)

During the Option Period, prior to the consummation of any Third Party
transaction through which Innovent or its Affiliates propose to grant such Third
Party a license under the Innovent IP to Develop, Manufacture, and
Commercialize, the Rituximab Licensed Product in the Rituximab Field in the
Territory, Innovent shall, not later than [***] ([***]) days prior to the
consummation of such transaction, provide Coherus a written notice describing
the material terms and conditions (including the amount and form of
consideration for the entire transaction) of such transaction (“Transaction
Notice”).  Coherus may exercise its Option in accordance with Section 2.3(b)
within [***] ([***]) days of such notice (“ROFR Exercise Period”) by providing
Innovent with an Option Exercise Notice, provided, if the consideration offered
by such Third Party (“Third Party Consideration”), in the aggregate, under such
Third Party transaction exceeds the (i) [***], (ii) [***] and (iii) [***], in
the aggregate, then Coherus’s Option Exercise Notice shall state that Coherus
shall pay Innovent greater than or equal to the amount of consideration offered
by such Third Party

14

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

as Third Party Consideration for Coherus to exercise its Option in accordance
with Section 2.3(b) and upon Innovent’s receipt of such Option Exercise Notice,
the Parties shall negotiate in good faith, for a period not to exceed [***]
([***]) days, the terms of such Option consideration under which Coherus may
exercise its Option.  If (A) Coherus fails to provide Innovent with an Option
Exercise Notice prior to expiration of the ROFR Exercise Period, or (B) the
Parties fail to negotiate such terms within the [***] ([***]) day period,
Innovent shall be free to consummate the Third Party transaction and Coherus
shall have no further rights to the Rituximab Licensed Product in the Field in
the Territory.

2.4

License Grant to Innovent.  Subject to this Section 2.4, Coherus hereby grants
to Innovent a perpetual, irrecoverable, non-exclusive, royalty-free,
non-transferable (except as provided in Section 14.4), and sublicenseable
(through multiple tiers and subject to Section 2.5) license, under the Coherus
IP, to (a) Develop, Manufacture, and Commercialize the Licensed Antibodies in
the Innovent Territory; and (b) Develop the Licensed Antibodies portion of an
Innovent Combination Products in the Territory.  In no event shall Innovent
sublicense or transfer the non-exclusive license granted under this Section 2.4
independent of a Licensed Antibody.

2.5

Sublicense.

 

(a)

Subject to the terms and conditions of this Agreement, either Party may grant
sublicenses of the licenses granted to such Party by the other Party under
Section 2.1 and 2.2 and Section 2.5, as applicable, to its Affiliates and Third
Parties, whose primary business is the provision of Development related services
to its clients, solely for the purposes of receiving Development related
services from such Third Party.  Either Party may grant sublicenses of the
licenses granted to such Party by the other Party under Section 2.1 and 2.2 and
Section 2.5, as applicable, to its Affiliates and Third Parties, whose primary
business is the provision of Manufacturing related services to its clients,
solely for the purposes of receiving Manufacturing related services from such
Third Party, and in the case of Coherus in accordance with Section 7.3(b) and
Section 7.3(f).  For all other sublicenses, neither Party may grant sublicenses
of the licenses granted to such Party under Section 2.1 and 2.2 and Section 2.4,
as applicable, without first providing to the other Party a reasonable
explanation of the capabilities and financial wherewithal of the prospective
sublicensee and obtaining the other Party’s prior written consent, which such
consent shall not be unreasonably withheld, delayed or conditioned.

 

(b)

Each Party shall not grant a sublicense of licenses granted to such Party by the
other Party under Section 2.1 and 2.2 and Section 2.5, as applicable, to a
Person that has been debarred or disqualified by a Regulatory Authority.  Each
Party shall ensure that each sublicensee is subject to written agreement that is
consistent with the terms and conditions of this Agreement, including the
following terms and conditions Article 10 (Confidentiality) and Intellectual
Property (Article 9) and if Coherus is the sublicensor, records and audit rights
(Section 8.6).  Each Party shall promptly provide a copy of the executed
agreement with each sublicensee to the other Party upon the other Party’s
written request, which copy may be redacted to remove [***] terms and other such
terms that are not directly related to this Agreement.  Each Party shall remain
liable to the other Party for any breach or default of the applicable terms and
conditions of this Agreement by any of its sublicensees.  

2.6

Innovent Retained Rights.  Notwithstanding anything to the contrary in this
Agreement, Innovent hereby expressly retains, on behalf of itself (and its
Affiliates and other licensees), (a) all rights under the Innovent IP to
fulfill, either itself, its Affiliates or through subcontractors, Innovent’s
obligations under this Agreement; and (b) the non-exclusive right to Develop the
Innovent

15

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

Combination Product in the Territory; provided that (i) prior to initiating the
Development of any Innovent Combination Product in the Territory, Innovent shall
provide Coherus with a written notice [***] to conduct such Development with a
[***] plan for such Development; (ii) the Parties shall discuss the Development
of such Innovent Combination Product in the Territory through the JSC; and (iii)
the Parties shall coordinate the Development of such Innovent Combination
Product in the Territory by or on behalf of Innovent through the JSC;
[***].  Innovent shall not [***].  Notwithstanding the foregoing, Innovent may
[***].  For clarity, Innovent may [***].  Subject to Coherus’s right to
exclusively Commercialize the Licensed Products in the Territory, the Parties
agree that in the event Innovent wishes to Commercialize an Innovent Combination
Product in the Territory, the Parties shall [***].

2.7

No Implied Licenses.  Except as otherwise expressly provided in this Agreement,
under no circumstances shall a Party or any of its Affiliates, as a result of
this Agreement, obtain any ownership interest, license, or other right in or to
any Intellectual Property Rights of the other Party, including tangible or
intangible items owned, controlled, or developed by the other Party, or provided
by the other Party to the receiving Party at any time, in each case, pursuant to
this Agreement.

2.8

Right of First Negotiation.  For a period of [***] days from the Effective Date,
the Parties shall negotiate on [***] with respect to the terms and conditions
under which Coherus may obtain a license under Patents and Know-How Controlled
by Innovent with respect to the [***] for the [***].

3.

Collaboration governance

Joint Steering Committee



.  

 

(a)

Innovent and Coherus shall establish a Joint Steering Committee in accordance
with this Article 3 (the “JSC”).  The JSC shall remain in effect from the
Effective Date through the Term.  The JSC shall serve as a forum for discussing
and sharing information in accordance with this Agreement and discussing
strategy regarding the Development, Manufacture and Commercialization of the
Licensed Products, among other activities.  

 

(b)

Composition of the JSC.  Each Party shall appoint [***] ([***]) representatives
as its voting members of the JSC.  The first meeting of the JSC shall be held
within [***] ([***]) days of the Effective Date.  The JSC shall be co-chaired by
a representative of Coherus and a representative of Innovent.  The
co-chairpersons shall be responsible for calling meetings, setting the agenda,
circulating the agenda at least [***] ([***]) days prior to each meeting and
distributing minutes of the meetings within [***] ([***]) days following such
meetings (provided that each co-chairperson may elect to delegate the
performance of its responsibilities to other members of the JSC from time to
time), but shall not otherwise have any greater power or authority than any
other member of the JSC.  Each Party shall disclose to the co-chairpersons any
proposed agenda items, along with appropriate information at least [***] ([***])
[***] in advance of each meeting of the JSC.  Each member of the JSC selected by
each Party shall have substantial experience in biopharmaceutical product
development, manufacturing and/or commercialization and other such expertise as
appropriate to the activities of the JSC.  Each Party may replace its members of
the JSC upon written notice to the other Party and shall replace its members as
the expertise required by the JSC changes over time and as the Licensed Products
advance through Development, Manufacture and Commercialization.  

16

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

(c)

Responsibilities of the JSC.  The JSC’s responsibilities shall include, among
others, the following:

 

(i)

promptly after the Effective Date, agree upon the scope and facilitate the
transfer of all Bevacizumab Existing Regulatory Materials by Innovent to Coherus
in accordance with Section 5.2(a)(i);

 

(ii)

promptly after the Effective Date, agree upon the scope and facilitate the
transfer of all Rituximab Existing Regulatory Materials by Innovent to Coherus
in accordance with Section 5.2(a)(ii);

 

(iii)

facilitating the exchange of information, data and regulatory strategies between
the Parties with respect to the Development of the Licensed Products both in the
Territory and outside the Territory as well as both in the Field;

 

(iv)

discuss the Commercialization Plan prepared or updated by Coherus;

 

(v)

share information regarding the Commercialization of the Licensed Products in
the Territory;

 

(vi)

discuss and comment on each Party’s clinical summaries, synopsis, and protocols
with respect to the Development of Licensed Products and Innovent Combination
Products in the Territory; and

 

(vii)

discuss such other matters as the Parties mutually agree to discuss at the JSC.

 

Meetings of the JSC



.  The JSC shall hold meetings at such times and places as shall be determined
by a majority of the entire membership of the committee, but in no event, shall
such meetings be held less frequently than once every [***] ([***])
months.  Meetings of the JSC shall be held via internet, telephonically or by
videoconference; provided that at least [***] ([***]) meetings per year shall be
held in person.  Meetings of the JSC shall be effective if at least [***]
([***]) members of the JSC, representing each Party, are in attendance or
participating in the meeting.  Each Party shall be responsible for the expenses
incurred in connection with its employees, consultants and its members of the
JSC attending or otherwise participating in JSC meetings.

 

(e)

Coherus shall consider in good faith any comments provided by Innovent in
relation to the Development, Manufacturing, or Commercialization of the Licensed
Products in the Territory by or behalf of Coherus in the Territory.  Innovent
shall consider in good faith any comments provided by Coherus in relation to the
Development of the Innovent Combination Products by or on behalf of Innovent in
the Territory.  

3.2

Alliance Managers.  Within [***] ([***]) days following the Effective Date, each
Party shall appoint (and notify the other Party of the identity of) a
representative having the appropriate qualifications (including a general
understanding of pharmaceutical Development and Commercialization issues) to act
as its alliance manager under this Agreement (the “Alliance Manager”).  The
Alliance Managers shall serve as the primary contact points between the Parties
regarding the activities contemplated by this Agreement.  The Alliance Managers
shall (a) facilitate the flow of information; and (b) otherwise promote
communication, coordination and collaboration between the Parties, providing
single point communication for seeking consensus both internally within each
Party’s respective organization, including facilitating review of external
corporate

17

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

communications, and raising cross-Party or cross-functional disputes in a timely
manner.  Each Party may replace its Alliance Manager by written notice to the
other Party.

4.

Development.  

4.1

Responsibility.  Subject to the terms and conditions of this Agreement,
including this Article 4, Coherus shall (a) have the sole right (and shall
solely control, at its discretion), itself or with or through its Affiliates,
sublicensees, or other Third Parties, to Develop the Licensed Products in the
Field in the Territory; [***]; and (b) update the JSC from time to time during
the Term on the Development activities performed by or on behalf of Coherus.

4.2

Phase 1 Clinical Trial.  During the Term, Coherus shall (i) use Commercially
Reasonable Efforts to conduct all Development activities related to the Licensed
Products in the Field in the Territory, and (ii) promptly inform Innovent of any
corporate decision of Coherus to discontinue the Development of the Licensed
Products in the Territory.  Without limiting the foregoing, Coherus shall:

 

(a)

conduct [***] to support the aBLA for each Bevacizumab Licensed Product and
Rituximab Licensed Product, if applicable, in the respective Field in the
Territory, which shall rely upon all other Clinical Trial results and other
Regulatory Materials transferred from Innovent in accordance with Section
5.2(a), as applicable;

 

(b)

[***] for the Bevacizumab Licensed Product with the FDA within [***] ([***])
months from the Bevacizumab Existing Regulatory Material Transfer Date [***],
subject to any additional information, data and/or results that the FDA may
request, and in such event the [***] shall not commence until such time Coherus
obtains or is provided with such additional Existing Regulatory Materials are
provided by Innovent to information, data and/or results that the FDA requested
are submitted to the FDA.  The Parties agree that [***]

 

(c)

[***] for a Bevacizumab Licensed Product with the FDA in the Bevacizumab Field
in the United States within [***] ([***]) months following the Effective Date;
and (ii) after Coherus exercises the Option, the [***] for a Rituximab Licensed
Product with the FDA in the Rituximab Field in the United States within [***]
([***]) months following the Option Effective Date, provided, in each case (i)
and (ii), if the applicable Existing Regulatory Materials, as translated in
English, are not transferred by Innovent to Coherus within the [***] ([***])
month and the [***] ([***]) month period as set forth in Section 5.2(a)(i) and
Section 5.2(a)(ii)(A), as applicable, then the [***] ([***]) month period for
the corresponding Licensed Product under this Section 4.2(c) shall be extended
by the duration of time until such Existing Regulatory Materials are provided by
Innovent to Coherus in accordance with Section 5.2(a)(i) and Section
5.2(a)(ii)(A), as applicable. The Parties agree that [***].  The Parties agree
that the [***] ([***]) month period set forth herein for each Licensed Product
shall be renegotiated in good faith in the event of a recommendation or order by
a Regulatory Authority in the Territory to conduct an additional (A) Clinical
Trial and/or (B) analytical and/or bioanalytical activities or studies in the
Territory..

4.3

Rituximab Antibodies and the Rituximab Licensed Products.  Prior to the Option
Effective Date, Innovent shall (a) be solely responsible for the Development
(and Manufacture, or having Manufactured, for the purposes thereof) of the
Rituximab Antibodies and the Rituximab Licensed Products at [***] sole cost and
expense, and (b) at each meeting of the JSC or as otherwise agreed by the
Parties, Innovent shall provide the JSC with written reports or presentations
summarizing its

18

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

activities with respect to the Development and associated Manufacture of the
Rituximab Antibodies and the Rituximab Licensed Products.  Each report or
presentation will cover such activities since the previous JSC meeting,
including a summary of results, information, and data generated and any material
developments and activities planned with respect to the Rituximab Antibodies or
the Rituximab Licensed Products.  Prior to the Option Effective Date, upon
request by the JSC or by Coherus, Innovent will reasonably provide the JSC with
such other then-existing information and such additional access to records with
respect to the Rituximab Licensed Products and the Rituximab Licensed Products
as the JSC or Coherus may reasonably request, including the underlying
information used to support such summaries. For clarity, the foregoing shall not
be deemed or interpreted to impose on Innovent any obligation to conduct any
Development of the Rituximab Antibodies and the Rituximab Licensed Products in
the Field in the Territory.

5.

Regulatory

Regulatory Matters



.

 

(a)

Responsibility.  Subject to the terms and conditions of this Agreement, Coherus
shall (i) have the sole right (and shall solely control, at its discretion),
itself or with or through its Affiliates, sublicensees, or other Third Parties,
and (ii) use Commercially Reasonable Efforts, to (A) prepare, and submit to
applicable Regulatory Authorities, all Regulatory Materials for Licensed
Products in the Territory; and (B) obtain and maintain all Regulatory Approvals
for Licensed Products in the Territory.  

 

(b)

Communications with Regulatory Authorities.  Subject to the terms and conditions
of this Agreement, including Section 2.6, (i) Coherus shall have the exclusive
right to correspond or communicate with Regulatory Authorities regarding the
Licensed Products in the Field in the Territory; and (ii) unless required by
Applicable Law, Innovent, its Affiliates, and its permitted subcontractors shall
not correspond or communicate with Regulatory Authorities regarding any Licensed
Product without first obtaining Coherus’s prior written consent in the Field in
the Territory.  If Innovent, its Affiliates, or its permitted subcontractors
receive any correspondence or other communication from a Regulatory Authority
regarding a Licensed Product, Innovent shall provide Coherus with access to or
copies of all such material written or electronic correspondence promptly after
its receipt.

 

(c)

Innovent Support.  Innovent shall use Commercially Reasonable Efforts to provide
Coherus with reasonable assistance as may be reasonably requested by Coherus
from time to time in connection with Coherus’s preparation, submission to
Regulatory Authorities and maintenance of Regulatory Materials for Licensed
Products in the Field in the Territory, including, upon Coherus’s reasonable
prior request, attending meetings with Regulatory Authorities regarding any
Licensed Product; provided that Coherus shall [***].

Regulatory Materials



.

 

(a)

Existing Regulatory Materials.  

 

(i)

Existing Regulatory Materials for the Bevacizumab Licensed Products. Promptly
after the Effective Date, Innovent shall assign and transfer (and hereby does
assign and transfer), or cause to be assigned and transferred to the extent not
owned by Innovent, to Coherus (or its designee), any and all Regulatory
Materials for the Bevacizumab Licensed Products in the Territory held by or on
behalf of Innovent, its Affiliates or contractors as of or prior to the
Effective Date (the “Bevacizumab

19

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

Existing Regulatory Materials”), including providing true, accurate, and
complete hard or electronic copies thereof to Coherus that may include key
reports, information and data including sections of any BLA submitted by
Innovent to the Chinese National Medical Products Administration (“NMPA”),
clinical reports, patient data, chemistry, manufacturing and control data and
analytics, immunogenicity data, and any additional materials mutually determined
by the Parties through the JSC; provided, that in the event such assignment is
not permitted under Applicable Law with respect to one or more Bevacizumab
Existing Regulatory Materials, Innovent shall hold such Regulatory Materials in
trust for, or for the sole benefit of, Coherus or its designee.  From and after
such assignment and transfer, Coherus (or its designee) shall have the sole
right, in its sole discretion, to file, maintain, and hold title to all
Bevacizumab Existing Regulatory Materials.  To the extent any Bevacizumab
Existing Regulatory Materials are not in the English language, Innovent shall
provide to Coherus no later than [***] ([***]) months from the Effective Date
formal English translations of such Bevacizumab Existing Regulatory Materials
that the Parties through the JSC determine need to be translated (with the
Parties having an obligation to make such determination through the JSC within
[***] ([***]) days of the Effective Date, unless otherwise agreed by the
Parties), such translations to be performed by certified translators in the
medical and/or scientific field, for such Regulatory Materials sufficient for
Coherus to file an IND, aBLA and other Regulatory Materials for the Bevacizumab
Licensed Product in the Territory.

 

(ii)

Existing Regulatory Materials for the Rituximab Licensed Products.  

 

(A)

Promptly after the Effective Date, Innovent shall transfer, or cause to be
transferred to the extent not owned by Innovent, to Coherus (or its designee),
any and all Regulatory Materials for the Rituximab Licensed Products in the
Territory held by or on behalf of Innovent, its Affiliates or contractors as of
or prior to the Effective Date (the “Rituximab Existing Regulatory Materials”),
including providing true, accurate, and complete hard or electronic copies
thereof to Coherus that may include key reports, information and data including
sections of any BLA submitted by Innovent to the NMPA, clinical reports, patient
data, chemistry, manufacturing and control data and analytics, immunogenicity
data, and any additional materials mutually determined by the Parties through
the JSC.  To the extent any Rituximab Existing Regulatory Materials are not in
the English language, Innovent shall provide to Coherus no later than [***]
([***]) months from the Effective Date formal English translations of such
Rituximab Existing Regulatory Materials that the Parties through the JSC
determine need to be translated (with the Parties having an obligation to make
such determination through the JSC within [***] ([***]) days of the Effective
Date, unless otherwise agreed by the Parties), such translations to be performed
by certified translators in the medical and/or scientific field for such
Rituximab Existing Regulatory Materials sufficient for Coherus to hold meetings
with the FDA to discuss filing an IND, aBLA and other Regulatory Materials for
the Rituximab Licensed Product in the Territory.  The cost of translating the
Rituximab Existing Regulatory Materials into English shall be borne [***], which
shall include any costs and expense incurred by Innovent prior to the Effective
Date directly in connection with such translation, to the extent reasonably
documented.  

20

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

Notwithstanding anything to the contrary herein, in no event shall any Rituximab
Existing Regulatory Material be deemed assigned or exclusively licensed by
Innovent to Coherus prior to the Option Effective Date.

 

(B)

Promptly after the Option Effective Date, Innovent shall assign or cause to be
assigned to the extent not owned by Innovent, to Coherus (or its designee) the
Rituximab Existing Regulatory Materials, provided, that in the event such
assignment is not permitted under Applicable Law with respect to one or more
Rituximab Existing Regulatory Materials, Innovent shall hold such Regulatory
Materials in trust for, or for the sole benefit of, Coherus or its
designee.  From and after such assignment, Coherus (or its designee) shall have
the sole right, in its sole discretion, to file, maintain, and hold title to all
Rituximab Existing Regulatory Materials.  

 

(b)

New Regulatory Materials.  All Regulatory Materials generated or arising from or
in connection with activities under this Agreement with respect to Licensed
Products in the Field in the Territory, including solely with respect to the
Licensed Antibody portion of any Innovent Combination Product (the “New
Regulatory Materials”) shall be owned by and held in the name of Coherus or its
designee, provided, that in the event such ownership is not permitted under
Applicable Law with respect to one or more of such New Regulatory Materials,
Innovent shall hold such New Regulatory Materials in trust for, or for the sole
benefit of, Coherus or its designee.

Right of Reference; Access to Data



.

 

(a)

Prior to the time at which Existing Regulatory Materials in the Territory are
transferred and assigned to Coherus or its designee under Section 5.2(a), or in
the event of failure to transfer and assign any Regulatory Materials to Coherus
or its designee, as required by Section 5.2(a)(i) and Section 5.2(a)(ii)(A), as
applicable, Coherus and its designees shall have, and Innovent (on behalf of
itself and its Affiliates) hereby grants to Coherus and its designees, access
and a right of reference (without any further action required on the part of
Innovent, its Affiliates or contractors, whose authorization to file this
consent with any Regulatory Authority is hereby granted) to all such Regulatory
Materials and all data contained or referenced therein for Coherus and its
designees to exercise its rights and perform its obligations under this
Agreement with respect to Licensed Products.  In all cases, Coherus and its
designees shall have access to all data contained or referenced in all such
Regulatory Materials, and Innovent shall ensure that Coherus and its designees
are afforded such access.

 

(b)

Upon transfer and assignment of the Existing Regulatory Materials in the
Territory and the data contained or referenced therein to Coherus or its
designee in accordance with Section 5.2(a), Coherus shall grant and hereby
grants to Innovent and its designees a right of reference (without any further
action required on the part of Coherus, its Affiliates or contractors, whose
authorization to file this right of reference with any Regulatory Authority is
hereby granted) to (i) such Existing Regulatory Materials, including any INDs
transferred and assigned to Coherus as an Existing Regulatory Material, and all
data contained or referenced therein and (ii) the New Regulatory Materials and
all data contained or referenced therein, solely for Innovent and its designees
to (A) Develop, Manufacture, Commercialize and seek and maintain Regulatory
Approvals for the Licensed Antibodies, Licensed Product, and Innovent
Combination Products in the

21

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

Innovent Territory and (B) Develop and seek and maintain Regulatory Approvals
for the Licensed Antibody portion of an Innovent Combination Product in the
Territory.  In all cases, Innovent and its designees shall have access to all
data contained or referenced in all such Regulatory Materials, and Coherus shall
ensure that Innovent and its designees are afforded such access at [***] cost
and expense and with reasonable prior written notice and during normal business
hours if such access requires actual site visits and/or reasonably substantial
assistance of Coherus.

 

(c)

Notwithstanding anything to the contrary herein, including this Article 5, each
Party shall have the right to use, [***], any and all data generated or
otherwise collected by or on behalf of the other Party through the conduct of
any Clinical Trial in connection with a Licensed Product in such other Party’s
territory (“Clinical Trial Data”).  Each Party shall obligate each Affiliate,
licensee and sublicensee, as applicable, to provide the other Party with the
applicable Clinical Trial Data, as provided under this Section 5.3(c).

5.4

Innovent’s Review Rights.

 

(a)

Coherus shall provide Innovent with the copies of all material Regulatory
Materials relating to a Licensed Product [***] following its submission or
communication to the applicable Regulatory Authority in their submitted or
communicated form.

 

(b)

Coherus shall provide Innovent with copies of all material Regulatory Materials
relating to a Licensed Product received from any Regulatory Authority in the
Territory [***] upon receipt.

 

(c)

Coherus shall reasonably inform and provide reasonable details to Innovent of
any material communications with a Regulatory Authority relating to the Licensed
Product through the JSC.

6.

Commercialization

General



.  Subject to the terms and conditions of this Agreement, Coherus shall have the
sole right (and shall solely control, at its discretion), itself or with or
through its Affiliates, sublicensees, or other Third Parties, to Commercialize
the Licensed Products in the Field in the Territory.  All such Commercialization
shall be at Coherus’s sole cost and expense.

6.2

Diligence Obligations.  Coherus shall use Commercially Reasonable Efforts to
Commercialize the Licensed Products in the Field in the Territory.  Without
limiting the generality of the foregoing, Coherus commits to:

 

(a)

use Commercially Reasonable Efforts to Commercialize each Licensed Product
promptly following First Commercial Sale of such Licensed Product in the Field
in the Territory;

 

(b)

Beginning [***] ([***]) Calendar Quarters prior to the anticipated First
Commercial Sale of a Licensed Product in the Field in the Territory, Coherus
shall provide a written plan to the JSC for review (the “Commercialization
Plan”) setting forth in reasonable detail the planned Commercialization
activities (or preparations for First Commercial Sale, as applicable) in
relation to the Licensed Products planned for the [***] ([***]) Calendar
Quarters following such Calendar Quarter.  Such Commercialization Plan shall be
updated and reviewed by the JSC [***] at least on an annual basis.  

22

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

(c)

on a Licensed Product-by-Licensed Product and country-by-country basis, (x) use
Commercially Reasonable Efforts to [***], and (y) on a periodic basis, through
the JSC, provide [***] of (1) [***] and (2) [***], in the aggregate, in each
case (1) and (2), [***]. [***]

 

(A)

[***].

 

(B)

[***].

7.

Manufacturing

7.1

Manufacturing.  Subject to the terms and conditions of this Agreement and the
Manufacturing and Supply Agreement, Innovent shall supply the Licensed Products
to Coherus for Development and Commercialization in the Territory.

7.2

Manufacturing and Supply Agreement.  Within [***] ([***]) months following the
Effective Date, the Parties shall negotiate in good faith and execute a written
manufacturing and supply agreement (the “Manufacturing and Supply Agreement”) to
govern the Manufacturing and supply of the Licensed Products by Innovent to
Coherus.  Innovent shall supply the Licensed Products to Coherus that may
include finished, packaged form or brite stock form or other form agreed by the
Parties, for a supply price equal to [***] percent ([***]%) of Innovent’s [***]
for such Licensed Products (each, a “Purchase Price”), provided, in no event
shall the Purchase Price for the Bevacizumab Licensed Product exceed $[***]
Dollars for the [***] vial and $[***] Dollars for the [***] vial.  The
Manufacturing and Supply Agreement shall include other customary provisions,
including Coherus’s right to audit Innovent’s Manufacturing [***], which the
Parties shall negotiate in good faith.  The Parties shall enter into a separate
quality agreement regarding the supply of the Licensed Products by Innovent to
Coherus incorporating provisions that are standard in the pharmaceutical field
in parallel with the execution of the Manufacturing and Supply Agreement, and in
any event prior to any delivery of the Licensed Products from Innovent to
Coherus.

7.3

Manufacturing Technology Transfer.

 

(a)

Without limiting the other provisions of Article 7, if Coherus wishes to
Manufacture the commercial supply of the Licensed Product(s), it shall submit a
written request to Innovent and pay a one-time [***] Dollars ($[***]) as a
technology transfer triggering fee (in addition to the Manufacturing Technology
Transfer Reimbursement) for each Licensed Product that it wishes to Manufacture
(the “Manufacturing Technology Transfer Triggering Payment”). For clarity, the
maximum Manufacturing Technology Transfer Triggering Payments payable by Coherus
to Innovent under this Agreement shall be [***] Dollars ($[***]).

 

(b)

Within [***] ([***]) days following Innovent’s receipt of the applicable
Manufacturing Technology Transfer Triggering Payment, the Parties shall
negotiate in good faith and enter into a manufacturing technology transfer
agreement for the transfer of the relevant Innovent IP to Coherus, any of its
Affiliates or one (1) Third Party CMO (the “Manufacturing Technology Transfer
Agreement”); provided that (i) any Third Party CMO to be used by Coherus for the
Manufacture of the Licensed Product in the Territory in accordance with this
Agreement shall require Innovent’s prior written consent, not to be unreasonably
withheld, delayed or conditioned (the “Approved CMO”).  

 

(c)

Pursuant to the Manufacturing Technology Transfer Agreement, (i) Innovent shall
transfer from Innovent or its Affiliates to Coherus, its Affiliates or the
Approved CMO (in writing

23

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

or in an electronic format) of all data, information, and other Know-How
Controlled by Innovent and its Affiliates that is necessary or reasonably useful
for the Manufacture of the applicable Licensed Product(s) to enable Coherus, its
Affiliates or the Approved CMO to Manufacture such Licensed Product(s) in a
manner substantially similar to the process employed by or on behalf of Innovent
to Manufacture the applicable Licensed Product(s); (ii) such transfers shall
include, without limitation, any and all data, information, regulatory filings,
assets, DNA, protein sequences, constructs and cell lines, and other materials
required for Manufacture, or reasonably useful for the Manufacture of the
applicable Licensed Product(s) (collectively with clause (i), “Manufacturing
Technology Transfer”); (iii) at the reasonable request of Coherus from time to
time, Innovent shall make its employees and consultants (including personnel of
its Affiliates and Third Party CMOs) available to Coherus, its Affiliates or the
Approved CMO to provide reasonable consultation and technical assistance in
order to ensure an orderly Manufacturing Technology Transfer for the Licensed
Products to Coherus, its Affiliates and the Approved CMO and to assist Coherus,
its Affiliates and the Approved CMO in the Manufacture of the Licensed Products;
provided that Coherus shall reimburse Innovent for the reasonable and documented
actual costs incurred by or on behalf of Innovent that are directly related to
the Manufacturing Technology Transfer at the FTE Rate (the “Manufacturing
Technology Transfer Reimbursement”); and (iv) Innovent shall have the rights to
request Coherus to conduct audits of the Approved CMO and Innovent shall have
the right to be present for any such audit and require Coherus to remediate any
deficiency uncovered by such audit.  

 

(d)

Coherus shall pay Innovent a one-time [***] Dollars ($[***]) upon the completion
of the applicable Manufacturing Technology Transfer as mutually agreed upon by
the Parties in accordance with each Manufacturing Technology Transfer Agreement
(“Manufacturing Technology Transfer Completion Payments”).  For clarity, the
maximum Manufacturing Technology Transfer Completion Payments payable by Coherus
to Innovent under this Agreement shall be [***] Dollars ($[***])

 

(e)

Innovent shall not be obligated to (i) perform the Manufacturing Technology
Transfer as described in Sections 7.3(b) and 7.3(c) more than [***] for the
Bevacizumab Licensed Products or more than [***] for the Rituximab Licensed
Products (subject to Section 2.3)  and (ii) perform more than [***]
Manufacturing Technology Transfers for all Licensed Products.  Any additional
Manufacturing Technology Transfer requested by Coherus shall be subject to the
Parties’ mutual written agreement.

 

(f)

Upon completion of a Manufacturing Technology Transfer for a Licensed Product,
Coherus shall be free to transfer technology for each Licensed Product that it
wishes to Manufacture to its Affiliates or one or more Third Party
CMOs.  Innovent shall have the rights to request Coherus to conduct audits of
such CMOs and Innovent shall have the right to be present for any such audit and
require Coherus to remediate any deficiency uncovered by such audit.

8.

Financial Terms

8.1

Upfront Payments.  In consideration for entering into this Agreement, including
the grant of the licenses by Innovent to Coherus pursuant to Section 2.1 and the
Option pursuant to Section 2.3(a), Coherus shall pay to Innovent a one-time,
non-refundable, non-creditable upfront payment in the amount of Five Million
Dollars ($5,000,000) (“Upfront Payment”).  The Upfront Payment shall be due
within [***] ([***]) days of the Effective Date.  

24

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

8.2

Option Fee.  Promptly after its Option Exercise in accordance with Section
2.3(b), but no later than [***] thereof, Coherus shall pay Innovent Five Million
Dollars ($5,000,000) as the Option Exercise fee (“Option Fee”).

Milestone Payments



.

 

(a)

Milestones.  In addition, Coherus shall pay Innovent the following one-time,
non-refundable, non-creditable milestone payments (each, a “Milestone Payment”)
upon the first occurrence of each of the following milestone events (each, a
“Milestone Event”) set forth below with respect to the Licensed Product(s).  For
clarity, each milestone payment amount for each Milestone Event (“Milestone
Payment Amount”) shall be paid only once for each Licensed Products.  

 

(i)

Bevacizumab Licensed Product  

 

Bevacizumab Product Milestone Event

Bevacizumab Product Milestone Payment Amount

B1.

[***]

[***] Dollars ($[***])

B2.

[***]

[***] Dollars ($[***])    

B3.

[***]

[***] Dollars ($[***])

B4.

[***]

[***] Dollars ($[***])

 

 

(ii)

Rituximab Licensed Product  

 

Rituximab Product Milestone Event

Rituximab Product Milestone Payment Amount

R1.

[***]

[***] Dollars ($[***])

R2.

[***]

[***] Dollars ($[***])    

R3.

[***]

[***] Dollars ($[***])

R4.

[***]

[***] Dollars ($[***])

 

(iii)

For the avoidance of doubt, the maximum amount of Milestone Payment Amounts
payable by Coherus under Section 8.3(a)(i) is Forty Million Dollars
($40,000,000) and under Section 8.3(a)(ii) is Forty Million Dollars
($40,000,000).

 

(b)

Invoice and Payment of Milestone Payment Amounts.  With respect to Milestone
Events B1, B2, R1 and R2, Coherus shall notify and remit payment to Innovent
within [***] ([***]) days after such Milestone Event was first achieved by
Coherus under this Agreement.  With respect to Milestone Events B3, B4, R3 and
R4, Coherus shall notify and remit payment to Innovent within [***] ([***]) days
after the end of the Calendar Year during which such Milestone Event was first
achieved by Coherus under this Agreement.

25

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

Royalties



.

 

(a)

Royalty Rates.

 

(i)

On a Licensed Product-by-Licensed Product in the United States, a [***] ([***]%)
royalty on the annual Net Sales of a Licensed Product in a Calendar Year in the
United States, provided, however, if during the Term, the Reference Price of the
applicable Licensed Product in the United States is reduced by [***] percent
([***]%) or more (“Royalty Event”) then the following royalty rate shall apply
for the Calendar Quarter following the Royalty Event, whereby, Coherus shall pay
Innovent a tiered royalty on incremental annual Net Sales of such Licensed
Product in a Calendar Year in the United States.  Such royalty payments shall be
equal to the following portions of annual Net Sales of the applicable Licensed
Product in the United States multiplied by the applicable royalty rate set forth
below for such portion of annual Net Sales for each such Licensed Product in the
United States during the Term.  For clarity, the royalties (and royalty tiers)
shall be calculated separately on a Licensed Product-by-Licensed Product basis.

Annual Net Sales in the United States

Royalty Rate

The portion of the annual Net Sales of a Licensed Product in the United States
that is less than or equal to [***] Dollars ($[***])

[***] Percent ([***]%)

The portion of the annual Net Sales of a Licensed Product in the United States
that is that is greater than to [***] Dollars ($[***])

[***] Percent ([***]%)

 

The applicable royalty rate set forth in the table above shall apply only to
that portion of the annual Net Sales of a given Licensed Product in the United
States during a given Calendar Year that falls within the indicated range.  

 

(ii)

On a Licensed Product-by-Licensed Product in Canada, a [***] ([***]%) royalty on
the annual Net Sales of a Licensed Product in a Calendar Year Canada.

 

(b)

Royalty Reductions; Third Party Payments.  If Coherus, any of its Affiliates, or
any of its sublicensees obtains a right or license under any Intellectual
Property Right of a Third Party that is necessary for the Development,
Manufacturing, or Commercialization of a Licensed Product in the Field in the
Territory by or on behalf of Coherus, its Affiliates, or its sublicensees
(including in connection with any settlement agreement entered into subject to
Section 9.4(e)), and such Development, Manufacture or Commercialization would
result in a payment to such Third Party, then Coherus may deduct from the
royalty payments that would otherwise have been due under Section 8.4(a) with
respect to annual Net Sales in a particular calendar quarter, an amount equal to
[***] percent ([***]%) of the amount of any payments (including payments for
obtaining such right or license, royalties, milestones, amounts paid in
settlement, and any other amounts) paid or accrued by Coherus or any of

26

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

its Affiliates or sublicensees to such Third Party that are attributable to such
right or license or the exercise thereof during such Calendar Quarter, subject
to Section 8.4(c).  

 

(c)

Royalty Floor.

 

(i)

For any Calendar Quarter during the Term for a Licensed Product in a particular
country in the Territory, the operation of Section 8.4(b) or Section 9.4(e),
shall not reduce the final royalty payment to less than [***] percent ([***]%)
of the royalties otherwise payable to Innovent for such Licensed Product
pursuant to Section 8.4(a) prior to the application of any deductions or
reductions pursuant to Section 8.4(b) or Section 9.4(e) in such country during
such calendar quarter (the “Royalty Floor”).  

 

(ii)

Subject to the Royalty Floor, any amount of royalty reduction or deduction that
Coherus is entitled to take pursuant to Section 8.4(b) or Section 9.4(e) with
respect to a particular Licensed Product in a particular country which is not
taken as a result of the application of the Royalty Floor shall be carried
forward, and Coherus may reduce subsequent royalty payment amounts due to
Innovent hereunder with respect to such Licensed Product in such country in
accordance with this Section 8.4(c) by such amount, until the full amount of
deductions and reductions that Coherus was entitled to apply to reduce royalty
payments has been applied.  For the avoidance of doubt, any carry forward of any
unused royalty reduction or deduction pursuant to this Section 8.4(c)(ii) shall
not in any event reduce the final royalty payment to less than [***] percent
([***]%) of the royalties otherwise payable to Innovent for such Licensed
Product pursuant to Section 8.4(a) prior to the application of any deductions or
reductions pursuant to Section 8.4(b) or Section 9.4(e) or carry forward
pursuant to this Section 8.4(c)(ii) in such country during such calendar
quarter.

 

Royalty Payments



.  After the First Commercial Sale of any Licensed Products in the Field in the
Territory, (i) within [***] ([***]) days after the end of each Calendar Quarter,
Coherus shall deliver to Innovent a written report setting forth in reasonable
detail, on a Licensed Product-by-Licensed Product basis, the calculation of (A)
the aggregate Net Sales achieved for such Licensed Product in the Territory in
such Calendar Quarter and (B) the calculation of the royalties owing by Coherus
to Innovent pursuant to this Section 8.4 for such Calendar Quarter; and (ii) all
amounts of royalties shall be due and payable within [***] ([***]) days after
the end of the corresponding Calendar Quarter.

Additional Payment Terms



.

 

(a)

Payment.  All payments to be made by Coherus to Innovent under this Agreement
shall be made in U.S. Dollars by bank wire transfer in immediately available
funds to such bank account designated in writing by Innovent from time to
time.  

 

(b)

Taxes; Withholding.

 

(i)

Generally.  Except as set forth in this Section 8.5(b), the Payee shall be
liable for all income and other taxes (including interest) (“Taxes”) imposed
upon any payments made by the Payor to Payee under this Agreement (“Agreement
Payments”).  The amounts set forth herein are exclusive of all applicable sales
or use, goods and services, value added, consumption or other similar fees or
taxes (“Transfer Taxes”) arising on the Agreement Payments, and the Payor shall
be

27

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

responsible for and pay any such Transfer Taxes imposed on it with respect to
the Agreement Payments due to the Payee hereunder.  

 

(ii)

Tax Withholding.  If Applicable Law requires the withholding of Taxes, the Payor
shall subtract the amount thereof from the Agreement Payments and remit such
withheld amount to the relevant Governmental Authority in a timely manner;
provided, however, that (A) before making such withholding, the Payor shall
notify the Payee of such requirement and provide such assistance to the Payee,
including the provision of such documentation as may be required by the
Governmental Authority, as may be reasonably necessary in the Payee’s efforts to
claim an exemption from or reduction of such Taxes under Applicable Laws,
including under the benefit of any present or future treaty against double
taxation; and (B) Payor shall consider in good faith implementing any reasonable
tax position with respect to the Agreement Payments that is directed at
obtaining an exemption, reduction, or refund of any such Taxes.  For the
avoidance of doubt, Payor’s remittance of such withheld Taxes, together with
payment to the Payee of the remaining Agreement Payments and any interest for
any late payment, shall constitute Payor’s full satisfaction of Agreement
Payments under this Agreement.  After any Taxes are paid to a Governmental
Authority, the Payor shall promptly (as available) submit to the Payee
appropriate proof of payment of the withheld Taxes as well as the official
receipts within a reasonable period of time, but in no event exceeding [***]
([***]) days following the payment.  The Payor shall further provide the Payee
with reasonable assistance in seeking a refund of, or obtaining a credit with
respect to, such withheld Taxes.  Notwithstanding the foregoing, if, as a result
of Payor (1) assigning this Agreement, (2) extending its rights or obligations
pursuant to Section 14.15 or (3) changing its domicile, additional Taxes become
due that would not have otherwise been due hereunder with respect to Agreement
Payments, Payor shall be responsible for all such additional withholding Taxes
and shall pay Payee such amounts as are necessary to ensure that Payee receives
the same amount as it would have received had no such assignment, extension of
rights or obligations, or change in domicile been made.  

 

(iii)

Tax Cooperation.  The Parties shall cooperate with respect to all documentation
required by any taxing authority or reasonably requested by either Party to
secure a reduction in the rate of applicable withholding taxes.

 

(c)

Interest.  Coherus shall pay Innovent interest on any amounts overdue under this
Agreement at a per annum rate of [***] percent ([***]%) points above the Prime
Rate assessed from the day payment was initially due; provided, however, that in
no case shall such interest rate exceed the highest rate permitted by Applicable
Law.  The payment of such interest shall not foreclose a Party from exercising
any other rights it may have because any payment is overdue.  

8.6

Records; Audit Rights.

 

(a)

Records.  Each Party shall (and shall ensure that its Affiliates and
sublicensees will) keep complete, true, and accurate books and records in
accordance with its Accounting Standards in relation to this Agreement.  Each
Party shall (and shall ensure that its Affiliates and sublicensees will) keep
such books and records for at least [***] ([***]) years following the Calendar
Year to which they pertain or for such longer period of time as required under
any Applicable Law.

28

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

(b)

Audit Rights.  During the Term, at the written request of Innovent, which shall
not be made more frequently than [***] per Calendar Year, upon at least [***]
([***]) days’ prior written notice from Innovent, and at the expense of
Innovent, Coherus shall, and Coherus shall cause its Affiliates and sublicensees
to, permit an independent, nationally-recognized certified public accountant
selected by Innovent and reasonably acceptable to Coherus (the “Auditor”) to
inspect, during regular business hours, the relevant records required to be
maintained by Coherus, its Affiliates and sublicensees under Section 8.6(a) or
otherwise reasonably necessary to verify the accuracy of royalty reports for
such Calendar Year and Coherus’s performance and compliance with this Agreement;
provided, that such audit right shall not apply to records beyond [***] ([***])
years from the end of the Calendar Year to which they pertain and that records
for a particular period may only be audited [***].  Prior to its inspection, the
Auditor shall enter into a confidentiality agreement with both Parties having
obligations of confidentiality and non-use no less restrictive than those set
forth in Article 10 and limiting the disclosure and use of such information by
such accountant to authorized representatives of the Parties and the purposes
germane to Section 8.6(a).  With respect to the accuracy of royalty reports, the
Auditor shall report to Innovent only whether the particular amounts being
audited were accurate and, if not, the amount of any discrepancy, and the
Auditor shall not report any other information to Innovent.  Innovent shall
treat the results of any Auditor’s review of Coherus’s records as Confidential
Information of Coherus subject to the terms of Article 10.  In the event such
audit leads to the discovery of a discrepancy to Innovent’s detriment, Coherus
shall, within [***] ([***]) days after receipt of such report from the Auditor,
pay any undisputed amount of the discrepancy.  Innovent shall pay the Auditor’s
full cost of the audit unless the underpayment of amounts due Innovent is more
than [***] percent ([***]%) of the amount due for the entire period being
examined, in which case Coherus shall pay the reasonable cost charged by the
Auditor for such review.  Any undisputed overpayments by Coherus revealed by an
examination shall be paid by Innovent within [***] ([***]) days of Innovent’s
receipt of the applicable report.

8.7

Non-Refundable and Non-Creditable Payments.  Notwithstanding the non-refundable
or non-creditable nature of any payments hereunder, but subject to the
limitations set forth in Section 12.4, nothing in this Agreement shall limit
either Party’s rights to assert or obtain damages for breach of this Agreement,
including damages calculated based on the payments made under this Agreement.

9.

Intellectual Property

Inventorship and Ownership



.  

 

(a)

Pre-existing IP.  Subject only to the rights expressly granted to the other
Party under this Agreement, each Party shall retain all rights, title and
interests in and to any Intellectual Property Rights that are Controlled by such
Party prior to the Effective Date or developed or acquired independently of this
Agreement.

 

(b)

The determination of inventorship under this Agreement, including the
inventorship of Inventions, shall be determined in accordance with the U.S.
patent laws and the rules and regulations of the U.S. Patent and Trademark
Office.

 

(c)

As between the Parties, all Inventions made or created by or on behalf of
Innovent shall be owned by Innovent (“Innovent Inventions”).  Coherus hereby
assigns any and all of its right, title and interest in and to the Innovent
Inventions to Innovent, and all such Innovent Inventions shall be included in
the Innovent Know-How and Innovent Patents, as

29

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

applicable, to the extent such Innovent Inventions otherwise meet the definition
of Innovent Know-How and Innovent Patents, as applicable, and licensed to
Coherus pursuant to this Agreement pursuant to Article 2.

 

(d)

All Inventions made or created jointly by each Party’s (or any of its
Affiliates’) employees, independent contractors, or consultants in the course of
conducting activities under this Agreement, together with all Patents therein
(“Joint Patents”) shall be jointly owned by the Parties (“Joint IP”).  Joint IP
shall be owned jointly by Coherus and Innovent on the basis of an equal,
undivided interest without a duty to account to the other Party and shall be
deemed to be Controlled by each Party, subject to the licenses granted under
this Agreement.  Notwithstanding anything to the contrary herein, each Party
shall have the right to use such Joint IP solely in connection with the Licensed
Products in such Party’s respective territory.  In no event shall either Party
have the right to sell or otherwise transfer its interest in such Joint IP to
its Affiliates or a Third Party, in each case, without the consent of the other
Party, independent of a Licensed Product.

 

(e)

As between the Parties, all Inventions made or created on behalf of Coherus
shall be owned by Coherus (“Coherus Inventions”).  Innovent hereby assigns any
and all of its right, title and interest in and to the Coherus Inventions to
Coherus and solely those Coherus Inventions that directly relate to the Licensed
Antibodies, including Patents covering such Coherus Inventions (such Patents,
“Coherus Licensed Patents”), shall be included in the Coherus IP licensed to
Innovent pursuant to Section 2.4.  

 

(f)

Each Party shall, and shall cause its sublicensees and Affiliates, and all
independent contractors, employees and agents of such Party, to cooperate with
the other Party and take all reasonable actions and execute such agreements,
declarations, assignments, legal instruments and documents as may be reasonably
required to perfect the other Party’s right, title and interest in and to
Inventions, and Patents thereon, and other Intellectual Property Rights as set
forth in this Section 9.1.  Each Party shall also include provisions in its
relevant agreements with Third Parties that affect the intent of this Section
9.1.

Prosecution and Maintenance



.  

 

(a)

Innovent Patents.  

 

(i)

Innovent shall be responsible for the Prosecution and Maintenance of the
Innovent Patents at its own cost and expense.  Innovent shall keep Coherus [***]
informed of the status of the Innovent Patents and, prior to making any filings
or submissions to any Governmental Authority with respect to any Innovent
Patent, shall provide a copy thereof to Coherus for its review and
comment.  Innovent shall provide Coherus with [***].

 

(ii)

Innovent shall notify Coherus of any decision not to file applications for,
cease the Prosecution and Maintenance of, or not continue to pay the expenses
for the Prosecution and Maintenance of, any Innovent Patents.  Innovent shall
provide such notice at least [***] ([***]) days prior to any filing or payment
due date, or any other due date that requires action, in connection with such
Innovent Patent.  In such event, Innovent shall permit Coherus, at [***]
expense, to file or to continue Prosecution and Maintenance of such Innovent
Patent.

 

(b)

Joint Patents

30

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

(i)

Coherus shall be responsible for the Prosecution and Maintenance of the Joint
Patents at [***] cost and expense.  Coherus shall keep Innovent reasonably
informed of the status of the Joint Patents and, prior to making any filings or
submissions to any Governmental Authority with respect to any Joint Patent,
shall provide a copy thereof to Innovent for its review and comment.  Coherus
shall provide Innovent with a reasonable opportunity to comment substantively on
the Prosecution and Maintenance of the Joint Patents before taking [***] action,
and shall use good faith efforts to incorporate into the relevant filing or
submission all reasonable comments consistent with this Agreement made thereon
by Innovent.

 

(ii)

Coherus shall notify Innovent of any decision not to file applications for,
cease the Prosecution and Maintenance of, or not continue to pay the expenses
for the Prosecution and Maintenance of, any Joint Patents.  Coherus shall
provide such notice at least [***] ([***]) days prior to any filing or payment
due date, or any other due date that requires action, in connection with such
Joint Patent.  In such event, Coherus shall permit Innovent, at [***] expense,
to file or to continue Prosecution and Maintenance of such Joint Patent.

 

(c)

Coherus Licensed Patents.  Coherus shall be solely responsible for the
Prosecution and Maintenance of the Coherus Licensed Patents at its own cost and
expense.  Coherus shall keep Innovent reasonably informed of the status of the
Coherus Licensed Patents and any decision not to file applications for, cease
the Prosecution and Maintenance of any such Coherus Licensed Patents.  

 

(d)

Each Party hereby agrees to reasonably cooperate with one another with respect
to the Prosecution and Maintenance of the Innovent Patents, Joint Patents and
Coherus Licensed Patents, as applicable, for which such Party is responsible
pursuant to this Agreement, including by:  (i) making its employees, and using
reasonable efforts to make its licensees, sublicensees, independent contractors,
agents and consultants, reasonably available to the other Party (or to the other
Party’s authorized attorneys, agents or representatives), to the extent
reasonably necessary to enable such Party to undertake Prosecution and
Maintenance of Patents as contemplated by this Agreement; and (ii) endeavoring
in good faith to coordinate its efforts with the other Party to minimize or
avoid interference with the Prosecution and Maintenance of the other Party’s
Patents that are subject to this Agreement.

Enforcement



.

 

(a)

Innovent Patents.

 

(i)

Each Party shall promptly notify the other Party of any infringement by a Third
Party of any Innovent Patent in the Territory of which it becomes aware,
including any declaratory judgment, opposition, or similar action alleging the
invalidity, unenforceability, or non-infringement with respect to such Innovent
Patent (“Innovent Patent Infringement”).  

 

(ii)

[***] shall have the first right, but not the obligation, to bring and control
any legal action or take such other actions as it deems appropriate in
connection with any actual or potential Innovent Patent Infringement of any
Innovent Patent anywhere in the Territory as it reasonably determines
appropriate, at its cost and expense.  At the request and expense of [***],
[***] shall provide reasonable assistance in connection with [***] legal or
other actions in connection with any such Innovent

31

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

Patent Infringement, including by executing reasonably appropriate documents,
cooperating in discovery, and joining as a party to the action if
required.  [***] may join [***] as a party plaintiff if [***] is an
indispensable party to such proceeding and [***] agrees to be joined as a
party.  Additionally, [***] shall have the right to be represented in any such
action by counsel of its own choice at [***] sole cost and expense.

 

(iii)

If [***] elects not to exercise its rights under Section 9.3(a)(ii) within [***]
([***]) days of first becoming aware of an Innovent Patent Infringement, then
[***] shall have the right, but not the obligation, to enforce the Innovent
Patents against such Innovent Patent Infringement.  Any cost and expense that
Coherus incurs in connection with its enforcement of such Innovent Patent
Infringement shall be borne by [***].  At the request [***] [***], [***] shall
provide reasonable assistance in connection with [***] legal or other actions in
connection with any such Innovent Patent Infringement, including by executing
reasonably appropriate documents, cooperating in discovery, and joining as a
party to the action if required.  [***] may join [***] as a party plaintiff if
[***] is an indispensable party to such proceeding and [***] agrees to be joined
as a party.  Additionally, [***] shall have the right to be represented in any
such action by counsel of its own choice at [***] sole cost and expense.

 

(iv)

With respect to all recoveries obtained in connection with an enforcement action
or proceeding undertaken pursuant to this Section 9.3(a), such recoveries shall
first be used to reimburse the enforcing Party for its costs incurred in
connection therewith.  Any remaining recoveries shall then be used to reimburse
the other Party for its costs incurred in connection therewith.  Any remaining
recoveries shall be paid [***] percent ([***]%) to the enforcing Party and [***]
percent ([***]%) to the non-enforcing Party.  

 

(b)

Joint Patents.

 

(i)

Each Party shall promptly notify the other Party of any infringement by a Third
Party of any Joint Patent in the Territory of which it becomes aware, including
any declaratory judgment, opposition, or similar action alleging the invalidity,
unenforceability, or non-infringement with respect to such Joint Patent (“Joint
Patent Infringement”).  

 

(ii)

Coherus shall have the first right, but not the obligation, to bring and control
any legal action or take such other actions as it deems appropriate in
connection with any actual or potential Joint Patent Infringement of any Joint
Patent anywhere in the Territory as it reasonably determines appropriate, at
[***] cost and expense.  At the request [***] of Coherus, Innovent shall provide
reasonable assistance in connection with Coherus’s legal or other actions in
connection with any such Joint Patent Infringement, including by executing
reasonably appropriate documents, cooperating in discovery, and joining as a
party to the action if required.  Coherus may join Innovent as a party plaintiff
if Innovent is an indispensable party to such proceeding and Innovent agrees to
be joined as a party.  Additionally, Innovent shall have the right to be
represented in any such action by counsel of its own choice at Innovent’s sole
cost and expense.

 

(iii)

If Coherus elects not to exercise its rights under Section 9.3(b)(ii) within
[***] ([***]) days of first becoming aware of a Joint Patent Infringement, then
Innovent

32

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

shall have the right, but not the obligation, to enforce the Joint Patents
against such Joint Patent Infringement.  Any cost and expense that Innovent
incurs in connection with its enforcement of such Joint Patent Infringement
shall be borne by [***].  At the request [***] of Innovent, Coherus shall
provide reasonable assistance in connection with Innovent’s legal or other
actions in connection with any such Joint Patent Infringement, including by
executing reasonably appropriate documents, cooperating in discovery, and
joining as a party to the action if required.  Innovent may join Coherus as a
party plaintiff if Coherus is an indispensable party to such proceeding and
Coherus agrees to be joined as a party.  Additionally, Coherus shall have the
right to be represented in any such action by counsel of its own choice at
Coherus’s sole cost and expense.

 

(iv)

With respect to all recoveries obtained in connection with an enforcement action
or proceeding undertaken pursuant to this Section 9.3(b), such recoveries shall
first be used to reimburse the enforcing Party for its costs incurred in
connection therewith.  Any remaining recoveries shall then be used to reimburse
the other Party for its costs incurred in connection therewith.  Any remaining
recoveries shall be paid [***] percent ([***]%) to the enforcing Party and [***]
percent ([***]%) to the non-enforcing Party.

 

(c)

Coherus Licensed Patents.

 

(i)

Each Party shall promptly notify the other Party of any infringement by a Third
Party of any Coherus Licensed Patent in the Territory of which it becomes aware,
including any declaratory judgment, opposition, or similar action alleging the
invalidity, unenforceability, or non-infringement with respect to such Coherus
Licensed Patent (“Coherus Patent Infringement”).  

 

(ii)

Coherus shall have the sole right, but not the obligation, to bring and control
any legal action or take such other actions as it deems appropriate in
connection with any actual or potential Coherus Patent Infringement of any
Coherus Licensed Patent anywhere in the Territory as it reasonably determines
appropriate, at [***] cost and expense.  At the request [***] of Coherus,
Innovent shall provide reasonable assistance in connection with Coherus’s legal
or other actions in connection with any such Coherus Patent Infringement,
including by executing reasonably appropriate documents, cooperating in
discovery, and joining as a party to the action if required.  Coherus may join
Innovent as a party plaintiff if Innovent is an indispensable party to such
proceeding and Innovent agrees to be joined as a party.  Additionally, Innovent
shall have the right to be represented in any such action by counsel of its own
choice at Innovent’s sole cost and expense.

 

(iii)

If Coherus elects not to exercise its rights under Section 9.3(c)(ii) within
[***] ([***]) days of first becoming aware of a Coherus Patent Infringement,
then it shall provide reasonable notice to Innovent.

 

(iv)

With respect to all recoveries obtained in connection with an enforcement action
or proceeding undertaken pursuant to this Section 9.3(c), such recoveries shall
first be used to reimburse the enforcing Party for its costs incurred in
connection therewith.  Any remaining recoveries shall then be used to reimburse
the other Party for its costs incurred in connection therewith.  Any remaining
recoveries shall be paid to [***].  

33

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

Defense



.  

 

(a)

Each Party shall promptly notify the other Party of any claim alleging that the
Development, Manufacture, or Commercialization of the Licensed Products in the
Territory infringes, misappropriates, or otherwise violates any Intellectual
Property Rights of any Third Party, including the pre-litigation processes of
the BPCIA generally set forth in 42 U.S.C. § 262(l), including the process
commonly referred to as the “patent dance” and the “notice of commercial
marketing” (collectively, the “BPCIA Proceedings”) with respect to each Licensed
Product (“Third Party Infringement Claim”).  In any such instance, the Parties
shall [***] thereafter discuss in good faith the best response to such notice of
such Third Party Infringement Claim.

 

(b)

Coherus shall have the first right, but not the obligation, to defend, and take
other actions (including to settle) with respect to any claim of Third Party
Infringement Claim; provided, that, in no event shall Coherus without [***] (i)
settle any Third Party Infringement Claim or (ii) compromise any Third Party
Infringement Claim by admitting that any Third Party Patent is valid or
enforceable.  Any cost and expense that Coherus incurs in connection with its
enforcement of such Third Party Infringement Claim shall be borne by
[***].  Innovent shall have the right to be represented in any such action by
counsel of its own choice at Innovent’s sole cost and expense.

 

(c)

If Coherus elects not to, or fails to, exercise its rights under Section 9.4(b)
within [***] ([***]) days of its first receipt of notice of the applicable Third
Party Infringement Claim, then Innovent shall have the right, but not the
obligation, to defend, and take other actions (including to settle) with respect
to such Third Party Infringement Claim at [***] cost and expense; provided,
that, in no event shall Innovent without first obtaining the prior written
consent of Coherus, which consent shall not be unreasonably withheld,
conditioned, or delayed (i) settle any Third Party Infringement Claim or (ii)
compromise any Third Party Infringement Claim by admitting that any Third Party
Patent is valid or enforceable.  Coherus shall have the right to be represented
in any such action by counsel of its own choice at Coherus’s sole cost and
expense.

 

(d)

Recovery. Any recoveries obtained upon the final judgement or settlement of any
Third Party Infringement Claim shall first be used to reimburse the defending
Party for its costs incurred in connection therewith.  Any remaining recoveries
shall be paid [***] percent ([***]%) to the enforcing Party and [***] percent
([***]%) to the non-enforcing Party.

 

(e)

Damages.  All amounts to be paid by the defendants upon the final judgment or
settlement in connection with the defense of a Third Party Infringement Claim,
or in securing a license or other rights to Intellectual Property Rights
Controlled by the Third Party plaintiff(s), including any reference product
sponsor during the course of and in connection with the BPCIA Proceedings,
including [***] (collectively, “Damages”) shall be borne equally by Coherus and
Innovent, provided that (i) [***] but instead (ii) [***].

Patent Extensions



.  Upon Coherus’s request, Innovent shall obtain patent term restoration
(including under the Drug Price Competition and Patent Term Restoration Act),
supplemental protection certificates or their equivalents, and patent term
extensions (collectively, “Patent Extensions”) with respect to the Innovent
Patents.  If Innovent does not take any action required by this Section 9.5
within [***] ([***]) days of Coherus’s request or if Innovent requests in
writing for Coherus to take the actions necessary in connection with the
applicable Patent Extension, then in each case Coherus shall be authorized and
entitled to proceed with applications for such Patent

34

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

Extension in the name of Innovent, as deemed appropriate by Coherus, and
Innovent shall provide any reasonably necessary information and assistance to
Coherus.

10.

Confidentiality

10.1

Nondisclosure.  Each Party agrees that a Party (the “Receiving Party”) which
receives the Confidential Information of the other Party (the “Disclosing
Party”) pursuant to this Agreement shall:  (a) maintain in confidence such
Confidential Information using not less than the efforts that such Receiving
Party uses to maintain in confidence its own proprietary information of similar
kind and value, but in no event less than a reasonable degree of efforts;
(b) not disclose such Confidential Information to any Third Party without first
obtaining the prior written consent of the Disclosing Party, except for
disclosures expressly permitted pursuant to this Article 10; and (c) not use
such Confidential Information for any purpose except those permitted under this
Agreement, including, in the case of Coherus, the exercise of the rights and
licenses granted to Coherus hereunder.  The obligations of confidentiality,
non-disclosure, and non-use under this Section 10.1 shall be in full force and
effect from the Effective Date until [***] ([***]) years following the
expiration of the Term.  The Receiving Party shall return all copies of or
destroy the Confidential Information of the Disclosing Party disclosed or
transferred to it by the Disclosing Party pursuant to this Agreement, within
[***] ([***]) days after the expiration or termination of this Agreement;
provided, however, that a Party may retain:  (i) Confidential Information of the
Disclosing Party to exercise rights and licenses which expressly survive such
termination or expiration pursuant to this Agreement; and (ii) one (1) copy of
all other Confidential Information in archives solely for the purpose of
establishing the contents thereof.

10.2

Exceptions.  Section 10.1 shall not apply with respect to any portion of the
Confidential Information of the Disclosing Party to the extent that such
Confidential Information:

 

(a)

was known to the Receiving Party or any of its Affiliates, as evidenced by
written records, without any obligation to keep it confidential or any
restriction on its use, prior to disclosure by the Disclosing Party;

 

(b)

is subsequently disclosed to the Receiving Party or any of its Affiliates by a
Third Party lawfully in possession thereof and without any obligation to keep it
confidential or any restriction on its use;

 

(c)

is published by a Third Party or otherwise becomes publicly available or enters
the public domain, either before or after it is disclosed to the Receiving
Party, without any breach by the Receiving Party of its obligations hereunder;
or

 

(d)

is independently developed by or for the Receiving Party or any of its
Affiliates, as evidenced by written records, without reference to or reliance
upon the Disclosing Party’s Confidential Information.

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.

10.3

Authorized Disclosure.

35

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

(a)

Disclosure.  Notwithstanding Section 10.1, the Receiving Party may disclose
Confidential Information belonging to the Disclosing Party in the following
instances:

 

(i)

to comply with Applicable Law (including the rules and regulations of the U.S.
Securities and Exchange Commission or any national securities exchange in any
jurisdiction in the Territory) (collectively, the “Securities Regulators”) or
with judicial process (including prosecution or defense of litigation) if, in
the reasonable opinion of the Receiving Party’s counsel, such disclosure is
necessary for such compliance or for such judicial process (including
prosecution or defense of litigation); provided, that reasonable steps are taken
to ensure confidential treatment of such Confidential Information to the extent
available;

 

(ii)

disclosure to governmental or other regulatory agencies in order to obtain
Patents, to obtain or maintain approval to conduct Clinical Trials, or to market
the Licensed Products under this Agreement, in each case, in accordance with
this Agreement; provided, that reasonable steps are taken to ensure confidential
treatment of such Confidential Information to the extent available;

 

(iii)

disclosure to any of its officers, employees, consultants, agents, or
Affiliates; provided, that such persons are bound by legally enforceable
obligations to maintain the confidentiality of the Disclosing Party’s
Confidential Information in a manner consistent with the confidentiality
provisions of this Agreement; provided, however, that, in each of the above
situations in this Section 10.3(a)(iii), the Receiving Party shall remain
responsible for any failure by any Person who receives Confidential Information
from such Receiving Party pursuant to this 10.3(a)(iii) to treat such
Confidential Information as required under this Article 10;

 

(iv)

disclosure to any actual or potential collaborators, licensees, sublicensees or
subcontractors in connection with the Development, Manufacture and
Commercialization of Licensed Products, or to such Party’s actual or potential
acquirers, investors, or lenders as part of their due diligence investigations;
provided, that, prior to any such disclosure, each such disclosee is bound by
written obligations of confidentiality, non-disclosure, and non-use no less
restrictive than the obligations set forth in this Article 10 to maintain the
confidentiality thereof and not to use such Confidential Information except as
expressly permitted by this Agreement; provided, however, that, in each of the
above situations in this Section 10.3(a)(iv), the Receiving Party shall remain
responsible for any failure by any Person who receives Confidential Information
from such Receiving Party pursuant to this Section 10.3(a)(iv) to treat such
Confidential Information as required under this Article 10; and

 

(v)

disclosure to its advisors (including attorneys and accountants) in connection
with activities under this Agreement; provided, that, prior to any such
disclosure, each such disclosee is bound by written obligations of
confidentiality, non‑disclosure, and non-use no less restrictive than the
obligations set forth in this Article 10 (provided, however, that in the case of
legal advisors, no written agreement shall be required), to maintain the
confidentiality thereof and not to use such Confidential Information except as
expressly permitted by this Agreement; provided, however, that, in each of the
above situations in this Section 10.3(a)(v), the Receiving Party shall remain
responsible for any failure by any Person who receives Confidential Information
from such Receiving Party pursuant to this

36

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

Section 10.3(a)(v) to treat such Confidential Information as required under this
Article 10.

 

(b)

Terms of Disclosure.  If and whenever any Confidential Information is disclosed
in accordance with this Section 10.3, such disclosure shall not cause any such
information to cease to be Confidential Information, except to the extent that
such disclosure results in a public disclosure of such information other than by
breach of this Agreement.

10.4

Terms of this Agreement.  The Parties agree that this Agreement and the terms
hereof shall be deemed to be Confidential Information of both Innovent and
Coherus, and each Party agrees not to disclose this Agreement or any terms
hereof without obtaining the prior written consent of the other Party; provided,
that each Party may disclose this Agreement or any terms hereof in accordance
with the provisions of Section 10.3 or Section 10.6, as applicable.

10.5

Securities Filings; Disclosure under Applicable Law.  Each Party acknowledges
and agrees that the other Party may submit this Agreement to, or file this
Agreement with, the Securities Regulators or to other Persons as may be required
by Applicable Law, and if a Party submits this Agreement to, or files this
Agreement with, any Securities Regulator or other Person as may be required by
Applicable Law, such Party agrees to consult with the other Party with respect
to the preparation and submission of a confidential treatment request for this
Agreement.  Notwithstanding the foregoing, if a Party is required by any
Securities Regulator or other Person as may be required by Applicable Law to
make a disclosure of the terms of this Agreement in a filing or other submission
as required by such Securities Regulator or such other Person, and such Party
has:  (a) provided copies of the disclosure to the other Party reasonably in
advance under the circumstances of such filing or other disclosure; (b) promptly
notified the other Party in writing of such requirement and any respective
timing constraints; and (c) given the other Party reasonable time under the
circumstances from the date of provision of copies of such disclosure to comment
upon and request confidential treatment for such disclosure, then such Party
shall have the right to make such disclosure at the time and in the manner
reasonably determined by its counsel to be required by the Securities Regulator
or the other Person.  Notwithstanding the foregoing, if a Party seeks to make a
disclosure as required by a Securities Regulator or other Person as may be
required by Applicable Law as set forth in this Section 10.6 and the other Party
provides comments in accordance with this Section 10.6, the Party seeking to
make such disclosure or its counsel, as the case may be, shall use good-faith
efforts to incorporate such comments.

10.6

Publicity.

 

(a)

Subject to Section 10.3, Section 10.5, and this Section 10.6(a), neither Party
shall, and shall cause its Affiliates not to, issue any press release,
publication (including publications in journals, posters, presentations at
conferences, and abstracts submitted in advance of conferences), or other public
statement disclosing this Agreement, the activities hereunder, or the
transactions contemplated hereby, without first obtaining the prior written
consent of the other Party, such consent not to be unreasonably delayed,
withheld or conditioned; provided, that each Party shall be authorized to make
any disclosure, without first obtaining [***] prior written consent, that is
required by Applicable Law (including the U.S. Securities Act of 1933 and the
U.S. Securities Exchange Act of 1934), the rules of any Securities Regulator, or
by judicial process, subject to and in accordance with Section 10.3 and Section
10.5, as applicable.  The contents of any press release, publication, or other
public statement that has been reviewed and approved by the other Party may be
re-released by each Party without re-obtaining the other Party’s prior written
consent in accordance with this Section 10.6(a).

37

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

(b)

Notwithstanding the foregoing, the Parties shall mutually agree to a press
release or public announcement regarding this Agreement and the terms hereof,
such press release or public announcement to be issued promptly (but in no event
later than [***] ([***]) [***]) after the Effective Date, or as otherwise agreed
by the Parties.  Either Party shall be authorized to use the information
disclosed in any mutually approved press release or public announcement without
the need to seek further consent or approval thereof from the other Party.

Use of Names



.  Except as otherwise expressly set forth herein neither Party (or any of its
respective Affiliates) shall use the name, trademark, trade name, or logo of the
other Party or any of its Affiliates, or its or their respective employees, in
any publicity, promotion, news release, or other public disclosure relating to
this Agreement or its subject matter, without first obtaining the prior written
consent of the other Party; provided, that such consent shall not be required to
the extent use thereof may be required by Applicable Law, including the rules of
any securities exchange or market on which a Party’s or its Affiliate’s
securities are listed or traded.  Each Party shall be authorized to use the
name, trademark, trade name, or logo of the other Party in the manner that such
other Party has previously approved, without the need to seek further consent or
approval thereof from the other Party.  Notwithstanding the foregoing, each
Party shall be authorized to use the name and logo of the other Party on their
websites or facilities to identify and demonstrate the collaboration
relationship between the Parties in connection with this Agreement, without the
need to seek further consent or approval thereof from the other Party.

11.

Representations and Warranties; Covenants

Representations and Warranties of Each Party



.  Each Party hereby represents and warrants to the other Party, as of the
Effective Date that:

 

(a)

such Party is duly organized, validly existing, and in good standing under the
Applicable Law of the jurisdiction of its formation and has full corporate power
and authority to enter into this Agreement and to carry out the provisions
hereof;

 

(b)

such Party has taken all necessary corporate action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder;

 

(c)

this Agreement has been duly executed and delivered on behalf of such Party and
constitutes a legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except to the extent that enforcement of the rights
and remedies created hereby is subject to:  (i) bankruptcy, insolvency,
reorganization, moratorium, and other similar laws of general application
affecting the rights and remedies of creditors; or (ii) laws governing specific
performance, injunctive relief, and other equitable remedies;

 

(d)

the execution, delivery, and performance of this Agreement by such Party does
not breach or conflict with any agreement or any provision thereof, or any
instrument or understanding, oral or written, to which such Party (or any of its
Affiliates) is a party or by which such Party (or any of its Affiliates) is
bound, nor violate any Applicable Law of any Governmental Authority having
jurisdiction over such Party (or any of its Affiliates);

 

(e)

to the Knowledge of such Party, no government authorization, consent, approval,
license, exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, under any Applicable Law currently in effect, is or shall be necessary
for, or in connection with, the

38

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

transactions contemplated by this Agreement, or for the performance by it of its
obligations under this Agreement; and

 

(f)

it has obtained all necessary authorizations, consents, and approvals of any
Third Party that is required to be obtained by it for, or in connection with,
the transactions contemplated by this Agreement, or for the performance by it of
its obligations under this Agreement.

Representations and Warranties of Innovent



.  Innovent hereby represents and warrants to Coherus that as of the Effective
Date:  

 

(a)

to the Knowledge of Innovent, no written claim has been issued or served, or
written threat of a claim or litigation made by any Person, against Innovent,
its Affiliates, or its sublicensees, that alleges that any Innovent IP is
invalid or unenforceable;

 

(b)

Innovent has the full right and authority to grant all of the rights and
licenses granted to Coherus (or purported to be granted to Coherus) hereunder,
and neither Innovent nor its Affiliates have granted any right or license to any
Third Party relating to any of the Innovent IP that would conflict with or limit
the scope of any of the rights or licenses granted to Coherus hereunder and
Innovent is the sole owner of the Innovent IP;

 

(c)

Neither Innovent nor any of its Affiliates has granted any mortgage, pledge,
claim, security interest, lien, or other charge of any kind on the Innovent
IP.  Innovent IP is free and clear of any mortgage, pledge, claim, security
interest, lien, or charge of any kind, including any mortgage, pledge, claim,
security interest, lien or charge of any kind;

 

(d)

Innovent and its Affiliates have obtained from all individuals who participated
in any material respect in the invention of any Innovent IP effective
assignments of all ownership rights of such individuals in such Innovent IP,
either pursuant to written agreement or by operation of law, and no Person who
claims to be an inventor of an invention claimed in an Innovent Patent in the
Field in the Territory is not identified as an inventor of such invention in the
filed patent documents for such Innovent Patent;

 

(e)

all of Innovent’s and its Affiliates’ officers, employees, and consultants who
participated in any material respect in the invention of any Innovent IP have
executed agreements or have existing obligations under Applicable Law obligating
the individual to maintain as confidential Innovent’s Confidential Information
as well as confidential information of other parties (including of Coherus and
its Affiliates) that such individual may receive in its performance under this
Agreement, to the extent required to support Innovent’s obligations under this
Agreement;

 

(f)

neither Innovent nor its Affiliates have received any written notice of any
claim that any Patent or Know-How (including any trade secret right) Controlled
by a Third Party would be infringed or misappropriated by the Development,
Manufacture, or Commercialization of the Licensed Products in the Field in the
Territory;

 

(g)

to the Knowledge of Innovent, there are no claims, judgments, settlements,
litigations, suits, actions, disputes, arbitration, judicial, or legal,
administrative or other proceedings (except in the case of proceedings relating
to the Prosecution and Maintenance of the Innovent IP in the ordinary course of
business), or governmental investigations pending or, threatened against
Innovent or its Affiliates which could reasonably be expected to adversely
affect or restrict (i) the ability of Innovent to consummate or perform the
transactions contemplated under this Agreement, or (ii) the Innovent IP or
Innovent’s Control thereof;

39

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

(h)

neither Innovent nor any of its Affiliates has made a claim against a Third
Party alleging that a Third Party is violating or has violated, is infringing or
has infringed, or is misappropriating or has misappropriated any Innovent IP in
the Territory, and, to the Knowledge of Innovent, no Innovent IP is being
violated, infringed, or misappropriated by any Third Party in the Territory;

 

(i)

to the Knowledge of Innovent, (i) neither Innovent nor any of its Affiliates has
employed, or otherwise used in any capacity, the services of any Person
suspended, proposed for debarment, or debarred under United States law,
including under 21 U.S.C. § 335a, or any foreign equivalent thereof, with
respect to the Development or Manufacture of the Licensed Products; and (ii) all
Development and Manufacture (including non-clinical studies and Clinical Trials)
related to the Licensed Products conducted by or on behalf of Innovent or its
Affiliates has been conducted in accordance with in all material aspects of all
Applicable Law (including, to the extent applicable, GCP, GLP, and GMP);

 

(j)

Subject to Section 5.2(a), Innovent has not obtained, or filed, any INDs, BLAs,
or Regulatory Approvals or any other form of regulatory application in the Field
in the Territory for the conduct of Clinical Trials, marketing, or other
purpose, for any Licensed Product in the Field in the Territory, and to the
Knowledge of Innovent, no other Person has obtained, or filed for, any such
INDs, BLAs, or Regulatory Approvals for such Licensed Products in the Field in
the Territory; and

 

(k)

to the Knowledge of Innovent, (i) no funding, facilities, or personnel of any
Governmental Authority or any public or private educational or research
institutions were used to develop or create any Innovent IP, and (ii) neither
Innovent nor any of its Affiliates has entered into a government funding
relationship, in each case (i) and (ii), that would result in rights to the
Licensed Products residing in the U.S. Government, the National Institutes of
Health, the National Institute for Drug Abuse, or other agency, and the licenses
granted hereunder are not subject to overriding obligations to the U.S.
Government as set forth in Public Law 96-517 (35 U.S.C. §§ 200-204), or any
similar obligations under the laws of any other country in the Territory.

Representation and Warranty of Coherus



.  Coherus hereby represents and warrants to Innovent that as of the Effective
Date:

 

(a)

there are no claims, judgments, settlements, litigations, suits, actions,
disputes, arbitration, judicial, or legal, administrative, or other proceedings
or governmental investigations pending or, to the Knowledge of Coherus,
threatened against Coherus which would reasonably be expected to adversely
affect or restrict the ability of Coherus to consummate or perform the
transactions contemplated under this Agreement; and

 

(b)

to the Knowledge of Coherus, neither Coherus nor any of its Affiliates has
employed, or otherwise used in any capacity, the services of any Person
suspended, proposed for debarment, or debarred under United States law,
including under 21 U.S.C. § 335a, or any foreign equivalent thereof.

Covenants



.

 

(a)

Mutual Covenants.

 

(i)

Each Party hereby covenants to the other Party that such Party and its
Affiliates shall perform its activities pursuant to this Agreement in compliance
(and shall

40

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

ensure compliance by any of its sublicensees and subcontractors) with all
Applicable Law, including, to the extent applicable, GCP, GLP, GMP and
Anti-Corruption Laws.

 

(ii)

Each Party shall immediately notify the other Party in writing if any debarment
under Section 335a of Title 21 of United States Code comes to its attention with
respect to any person employed or otherwise used in any capacity for performing
any activities under this Agreement, and shall promptly remove such person or
entity from performing any activities related to or in connection with this
Agreement.

 

(iii)

during the Term, neither Party nor its Affiliates shall not employ, or otherwise
use in any capacity, the services of any Person to perform any activities under
this Agreement that is or has been suspended, proposed for debarment, or
debarred under United States law, including under 21 U.S.C. § 335a, or any
foreign equivalent thereof.

 

(b)

Additional Coherus Covenants.  Coherus hereby covenants to Innovent that:

 

(i)

during the Term, Coherus shall not, and shall cause its Affiliates to not,
Develop, Manufacture or Commercialize any Biosimilar Products of the Bevacizumab
Reference Product, other than the Bevacizumab Licensed Product; and

 

(ii)

during the Rituximab Product Term, Coherus shall not, and shall cause its
Affiliates to not, Develop, Manufacture or Commercialize any Biosimilar Products
of the Rituximab Reference Product, other than the Rituximab Licensed Product.

DISCLAIMER



.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATIONS OR EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS
AND WARRANTIES NOT EXPRESSLY PROVIDED IN THIS AGREEMENT), INCLUDING WITH RESPECT
TO ANY PATENTS OR KNOW-HOW, INCLUDING WARRANTIES OF VALIDITY OR ENFORCEABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, PERFORMANCE, AND
NON-INFRINGEMENT OF ANY THIRD PARTY PATENT OR OTHER INTELLECTUAL PROPERTY
RIGHT.  NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR
IMPLIED, THAT IT WILL BE ABLE TO SUCCESSFULLY DEVELOP, MANUFACTURE, OR
COMMERCIALIZE ANY LICENSED PRODUCT OR, IF COMMERCIALIZED, THAT ANY PARTICULAR
SALES LEVEL OF SUCH LICENSED PRODUCT WILL BE ACHIEVED.

12.

Indemnification

Indemnification by Coherus



.  Coherus shall indemnify, defend, and hold harmless Innovent, its Affiliates,
and its and their respective directors, officers, employees, agents, successors,
and assigns (collectively, the “Innovent Indemnitees”) from and against any and
all Damages to the extent arising out of or relating to, directly or indirectly,
any Third Party Claim based upon:

 

(a)

subject to Section 9.4(e), the Development, Manufacture, or Commercialization of
the Licensed Products in the Field in the Territory by Coherus, its Affiliates,
or its sublicensees;

41

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

(b)

the gross negligence or willful misconduct of Coherus or its Affiliates or
sublicensees, or its or their respective directors, officers, employees, or
agents, in connection with Coherus’s performance of its obligations under this
Agreement; or

 

(c)

any material breach by Coherus of any of its representations, warranties,
covenants, agreements, or obligations under this Agreement;

provided, however, that, in each case of Section 12.1(a), Section 12.1(b) or
Section 12.1(c), such indemnity shall not apply to the extent Innovent has an
indemnification obligation pursuant to Section 12.2(a), Section 12.2(b), Section
12.2(c) or Section 12.2(d) for such Damages.

Indemnification by Innovent



.  Innovent shall indemnify and hold harmless Coherus, its Affiliates, and its
and their respective directors, officers, employees, agents, successors, and
assigns (collectively, the “Coherus Indemnitees”), from and against any and all
Damages to the extent arising out of or relating to, directly or indirectly, any
Third Party Claim based upon:

 

(a)

the Development, Manufacture or Commercialization by Innovent, its Affiliates,
contractors or licensees of any terminated or expired Licensed Product(s) after
the corresponding termination in the Territory;

 

(b)

the Development by Innovent, its Affiliates, contractors or licensees of any
Innovent Combination Product in the Territory, including product liability
related to such Development;

 

(c)

the gross negligence or willful misconduct of Innovent or its Affiliates or its
or their respective directors, officers, employees, or agents, in connection
with Innovent’s performance of its obligations under this Agreement; or

 

(d)

any material breach by Innovent of any of its representations, warranties,
covenants, agreements, or obligations under this Agreement;

provided, however, that, in each case of, and Section 12.2(a), Section 12.2(b),
Section 12.2(c) or Section 12.2(d), such indemnity shall not apply to the extent
Coherus has an indemnification obligation pursuant to Section 12.1(a), Section
12.1(b) or Section 12.1(c) for such Damages.

Procedure



.

 

(a)

If a Party is seeking indemnification under Section 12.1 or Section 12.2, as
applicable (the “Indemnitee”), it shall inform the other Party (the
“Indemnitor”) of the claim giving rise to the obligation to indemnify pursuant
to Section 12.1 or Section 12.2, as applicable, as soon as reasonably
practicable after receiving notice of the claim (an “Indemnification Claim
Notice”); provided, that any delay or failure to provide such notice shall not
constitute a waiver or release of, or otherwise limit, the Indemnitee’s rights
to indemnification under Section 12.1 or Section 12.2, as applicable, except to
the extent that such delay or failure materially prejudices the Indemnitor’s
ability to defend against the relevant claims.

 

(b)

The Indemnitor shall have the right, upon written notice given to the Indemnitee
within [***] ([***]) days after receipt of the Indemnification Claim Notice, to
assume the defense of any such claim for which the Indemnitee is seeking
indemnification pursuant to Section 12.1 or Section 12.2, as applicable.  The
Indemnitee shall cooperate with the Indemnitor and the Indemnitor’s insurer as
the Indemnitor may reasonably request, and at the Indemnitor’s cost and
expense.  The Indemnitee shall have the right to participate, at its

42

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

own expense and with counsel of its choice, in the defense of any claim or suit
that has been assumed by the Indemnitor.

 

(c)

The Indemnitor shall not settle any claim without first obtaining the prior
written consent of the Indemnitee, not to be unreasonably withheld, conditioned,
or delayed; provided, however, that the Indemnitor shall not be required to
obtain such consent if the settlement:  (a) involves only the payment of money
and shall not result in the Indemnitee (or other Innovent Indemnitees or Coherus
Indemnitees, as applicable) becoming subject to injunctive or other similar type
of relief; (b) does not require an admission by the Indemnitee (or other
Innovent Indemnitees or Coherus Indemnitees, as applicable); and (c) does not
adversely affect the Intellectual Property Rights Controlled by, or the rights
or licenses granted to the Indemnitee (or its Affiliate) under this
Agreement.  The Indemnitee shall not settle or compromise any such claim without
first obtaining the prior written consent of the Indemnitor.

 

(d)

If the Parties cannot agree as to the application of Section 12.1 or Section
12.2, as applicable, to any claim, pending the resolution of the dispute
pursuant to Section 14.6, the Parties may conduct separate defenses of such
claims, with each Party retaining the right to claim indemnification from the
other Party in accordance with Section 12.1 or Section 12.2, as applicable, upon
resolution of the underlying claim.  In each case, the Indemnitee shall
reasonably cooperate with the Indemnitor and shall make available to the
Indemnitor all pertinent information under the control of the Indemnitee, which
information shall be subject to Article 10.

LIMITATION OF LIABILITY



.  NEITHER INNOVENT NOR COHERUS, NOR ANY OF THEIR RESPECTIVE AFFILIATES, WILL BE
LIABLE TO THE OTHER PARTY OR ITS AFFILIATES UNDER OR IN CONNECTION WITH THIS
AGREEMENT FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE OR
EXEMPLARY DAMAGES (INCLUDING LOST PROFITS OR LOST REVENUES), WHETHER LIABILITY
IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY), INDEMNITY, CONTRIBUTION, OR OTHERWISE, AND IRRESPECTIVE OF WHETHER
THAT PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE
MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR
DAMAGE.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 12.4 IS INTENDED
TO OR SHALL LIMIT OR RESTRICT:  (A) THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF
ANY PARTY UNDER SECTION 12.1 OR SECTION 12.2, AS APPLICABLE, IN CONNECTION WITH
ANY THIRD PARTY CLAIMS; OR (B) DAMAGES AVAILABLE FOR A PARTY’S GROSS NEGLIGENCE,
INTENTIONAL MISCONDUCT, OR FRAUD OR FOR BREACH OF ARTICLE 10.

13.

Term and TErmination

Term



.  

 

(a)

With respect to the Bevacizumab Licensed Product, this Agreement shall remain in
effect for ten (10) years from the Effective Date (“Bevacizumab Product Term”),
which may be renewed by successive two (2) year terms prior to expiration of the
then effective Bevacizumab Product Term by the mutual agreement of the Parties,
unless earlier terminated.

43

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

(b)

With respect to the Rituximab Licensed Product, the Agreement shall be effective
from the Option Effective Date (if any) and shall remain in effect for ten (10)
years from the Option Effective Date (if any) (“Rituximab Product Term”), which
may be renewed by successive two (2) year terms prior to expiration of the then
effective Rituximab Product Term by the mutual agreement of the Parties, unless
earlier terminated.  

 

(c)

With respect to the right to exercise the Option under Section 2.3 and the
obligations in Section 4.3, such right shall be effective from the Effective
Date and shall remain in effect as described in Section 2.3 and Section 4.3.

 

(d)

The term of this Agreement shall begin as of the Effective Date and expire on
the later of the expiration of (i) the Bevacizumab Product Term and (ii) the
Rituximab Product Term, unless earlier terminated (the “Term”).  

Termination for Material Breach



.  

 

(a)

Material Breach.  This Agreement may be terminated in its entirety or on a
Licensed Product-by-Licensed Product or country-by-country basis by a Party for
a material breach of a material term of this Agreement (a “Material Breach”) by
the other Party; provided, that the breaching Party has not cured (if curable)
such breach within sixty (60) days after the date of written notice to the
breaching Party of such breach (the “Cure Period”), which notice shall describe
such breach in reasonable detail and shall state the non‑breaching Party’s
intention to terminate this Agreement (in its entirety or on a Licensed
Product-by-Licensed Product or country-by-country basis).  Any termination of
this Agreement (in its entirety or on a Licensed Product-by-Licensed Product or
country-by-country basis) under this Section 13.2(a) shall become effective at
the end of the Cure Period, unless the breaching Party has cured such breach
prior to the expiration of such Cure Period, or, if such breach is not
susceptible to cure within the Cure Period, then, except with respect to any
breach of any undisputed payment obligation, such Cure Period shall be extended
for an additional ninety (90) days so long as the breaching Party continues to
use commercially reasonable efforts to cure such Material Breach during such
extension period.  Notwithstanding the foregoing, (i) a Coherus breach of any
material, undisputed payment obligation payable by Coherus to Innovent under
Article 8 shall be deemed a Material Breach, and (ii) Coherus shall have thirty
(30) days to cure any such breach, not to be extended; provided that, if a
government or regulatory action (or inaction) prevents Coherus from making such
payment to Innovent within such thirty (30) day period, the Parties shall
discuss in good faith to extend such thirty (30) day period.

 

(b)

Disagreement as to Material Breach.  Notwithstanding Section 13.2(a), if the
Parties in good faith disagree as to whether there has been a Material Breach,
then: (a) the Party that disputes whether there has been a Material Breach may
contest the allegation by referring such matter for resolution in accordance
with Section 14.6(b); (b) the relevant Cure Period with respect to such alleged
Material Breach shall be tolled from the date on which the Party that disputes
whether there has been a Material Breach notifies the other Party of such
dispute and through the resolution of such dispute in accordance with the
applicable provisions of this Agreement; (c) during the pendency of such
dispute, all of the terms and conditions of this Agreement shall remain in
effect and the Parties shall continue to perform all of their respective
obligations hereunder; and (d) if it is ultimately determined that the breaching
Party committed such Material Breach, then the breaching Party shall have the
right to cure such Material Breach, after such determination, within the Cure
Period (as

44

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

may be extended in accordance with Section 13.2(a)), which shall commence as of
the date of such determination.

13.3

Termination for Change of Control.  Coherus shall notify Innovent in writing
within [***] ([***]) days after entry by Coherus into a definitive agreement
with [***] (“Competitor Agreement”) as the acquirer of Coherus through a merger
or a sale of all of substantially all of Coherus’s assets.  For a period of
[***] ([***]) months thereafter, Coherus shall have the right to assign this
Agreement to a Third Party as an Acquirer in accordance with Section 14.4.  In
the event Coherus, or [***], after the closing of the Competitor Agreement does
not assign this Agreement to a Third Party, then Innovent may terminate this
Agreement upon written notice.

13.4

Termination for Bankruptcy.

 

(a)

If either Party makes a general assignment for the benefit of, or an arrangement
or composition generally with, its creditors, appoints or suffers appointment of
an examiner or of a receiver or trustee over all or substantially all of its
property, passes a resolution for its winding up, or files a petition under any
bankruptcy or insolvency act or law or has any such petition filed against it
which is not dismissed, discharged, bonded, or stayed within ninety (90) days
after the filing thereof and seeks to reject this Agreement, the other Party may
treat this Agreement as terminated by such rejection, effective immediately upon
written notice to such Party.

 

(b)

For purposes of Section 365(n) of the U.S. Bankruptcy Code (the “Code”) and any
similar laws in any other country, all rights and licenses granted under or
pursuant to any Section of this Agreement are rights to “intellectual property”
(as defined in Section 101(35A) of the Code).  The Parties agree that the
licensee of such rights under this Agreement will retain and may fully exercise
all of its protections, rights and elections under the Code and any similar laws
in any other country.  Each Party hereby acknowledges that (i) copies of
research data, (ii) laboratory samples, (iii) product samples, (iv) formulas,
(v) laboratory notes and notebooks, (vi) data and results related to Clinical
Trials, (vii) regulatory filings and approvals, (viii) rights of reference in
respect of regulatory filings and approvals, (ix) pre-clinical research data and
results, and (x) marketing, advertising and promotional materials, in each case,
that relate to such Intellectual Property Rights, constitute “embodiments” of
such Intellectual Property Rights pursuant to Section 365(n) of the Code, and
that the licensee will be entitled to a complete duplicate of (or complete
access to, as appropriate) any such Intellectual Property Rights and all
embodiments of such Intellectual Property Rights, and the same, if not already
in its possession, will be promptly delivered to it upon its written request
therefor and election under Bankruptcy Code Section 365(n)(1)(B) to retain the
licenses granted by Innovent to Coherus hereunder in the event of Innovent’s
rejection of this Agreement, unless Innovent elects to continue to perform all
of its obligations under this Agreement.  The provisions of this Section 13.4(b)
are without prejudice to any rights the non-subject Party may have arising under
the Code, laws of other jurisdictions governing insolvency and bankruptcy, or
other Applicable Law.  The Parties agree that they intend the following rights
to extend to the maximum extent permitted by law, including for purposes of the
Code and any similar laws in any other country:  (A) the right of access to any
Intellectual Property Rights (including all embodiments thereof) of Innovent, or
any Third Party with whom Innovent contracts to perform an obligation of
Innovent under this Agreement which is necessary for the Development,
Manufacture or Commercialization of a Licensed Product; (B) the right to
contract directly with any Third Party described in (A) to complete the
contracted work, and (C) the right to cure any breach

45

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

of or default under any such agreement with a Third Party and set off the costs
thereof against amounts payable to such licensor under this Agreement.

13.5

Termination by Coherus for due to Market Conditions. On a Licensed
Product-by-Licensed Product basis, if the competitive, pricing or reimbursement
environment for a Licensed Product makes it, in Coherus’ sole discretion,
commercially unreasonable for Coherus to Commercialize a Licensed Product, then,
following the one-year anniversary of the First Commercial Sale of such Licensed
Product, Coherus may terminate this Agreement with respect to such Licensed
Product upon eighteen (18) months’ advance written notice to Innovent; provided,
however, that [***].    

13.6

Termination by Coherus for Launch Delay.  On a Licensed Product-by-Licensed
Product basis, Coherus may terminate this Agreement upon written notice to
Innovent any time prior to the receipt of the Regulatory Approval for the
Licensed Product in the Field in the United States in the event the Regulatory
Approval in the Field in the United States cannot be reasonably obtained within
[***] ([***]) months from the Effective Date or the Option Effective Date, as
applicable.

13.7

Termination by Coherus for Regulatory Reasons.  

 

(a)

On a Licensed Product-by-Licensed Product basis, Coherus may terminate this
Agreement immediately upon receipt of [***].

 

(b)

On a Licensed Product-by-Licensed Product basis, Coherus may terminate this
Agreement immediately upon receipt of [***].

13.8

Effects of Expiration or Termination.  Upon the termination or expiration of
this Agreement with respect to any Licensed Product, the following provisions
shall apply in relation to the terminated or expired Licensed Product:

 

(a)

General.  The licenses granted by Innovent to Coherus pursuant to Article 2 with
respect to the terminated or expired Licensed Product shall terminate and
Coherus shall not have any rights to use or exercise any rights under the
Innovent IP with respect to such terminated or expired Licensed Product.  In
addition, with respect to such terminated or expired Licensed Product, the
following provisions in the remainder of this Section 13.8 shall apply.

 

(b)

Transfer of Regulatory Materials and Regulatory Approvals. Upon the expiration
of this Agreement or the effective date of termination, Coherus shall and hereby
does, and shall cause its Affiliates and sublicensees to assign to Innovent or,
at the direction of Innovent, its Affiliate or designee (such Affiliate or
designee, the “Innovent Transferee”), all rights, title and interests in and to
all Regulatory Materials and Regulatory Approvals related to the terminated or
expired Licensed Product in the Field in the Territory.  Coherus shall use
commercially reasonable efforts to [***] take [***] actions necessary to
effectuate the [***] assignment of such Regulatory Materials and Regulatory
Approvals, including [***], that may be necessary, required or which Innovent or
the Innovent Transferee may request.

 

(c)

Continuation of Performance.  Until expiration of this Agreement or the
effective date of termination, as applicable, Coherus shall continue to perform
its obligations under this Agreement, except with respect to activities that
Innovent elects for Coherus to discontinue.

 

(d)

Transition Assistance. Coherus shall reasonably cooperate with Innovent to
assure a smooth transition of any Clinical Trials, Development, Manufacturing,
or

46

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

Commercialization activities related to the terminated or expired Licensed
Product (“Transition Assistance”).

 

(e)

Return or Destruction of Confidential Information.  Upon the expiration of this
Agreement or the effective date of termination, each Party shall return or
destroy, at the other Party’s reasonable discretion, the other Party’s
Confidential Information in accordance with Section 10.1.

 

(f)

Inventory.  

 

(i)

In the event of termination of this Agreement by Coherus in accordance with
Section 13.5, Section 13.6, or Section 13.7 or by Innovent in accordance with
Section 13.2, Section 13.3, or Section 13.4, Innovent may purchase the
terminated or expired Licensed Product [***] plus [***] percent ([***]%) all of
the inventory of the terminated or expired Licensed Product held by or on behalf
of Coherus on the effective date of termination or expiration (including raw
materials, intermediates, and finished, unfinished, or partially finished goods)
in the applicable country in the Territory.  Innovent shall notify Coherus
within [***] ([***]) days after the effective date of termination or expiration
whether Innovent wishes to purchase such inventory in accordance with this
Section 13.8(f).  In the event Innovent does not purchase such inventory, then
Coherus shall be permitted to sell such inventory, provided that such sales
occur within [***] ([***]) months after the effective date of termination or
expiration and, provided further that Coherus shall remain obligated to pay
royalties and report to Innovent with respect to Net Sales of such inventory in
accordance with Article 8.  

 

(ii)

In the event of expiration of this Agreement or termination of this Agreement by
Coherus in accordance with Section 13.2 or Section 13.4, Coherus shall be
permitted to sell all of the inventory of the terminated or expired Licensed
Product held by or on behalf of Coherus on the effective date of termination or
expiration (including raw materials, intermediates, and finished, unfinished, or
partially finished goods), provided that such sales occur within [***] ([***])
months after the effective date of termination or expiration and, provided
further that Coherus shall remain obligated to pay royalties and report to
Innovent with respect to Net Sales of such inventory in accordance with Article
8.

 

(g)

Costs and Expenses.  

 

(i)

[***] shall pay for the costs and expenses related to the transfer of all
Regulatory Materials in accordance with Section 13.8(b) and Transition
Assistance, in each case, in the event of termination of this Agreement by
Coherus in accordance with Section 13.5, Section 13.6, or Section 13.7 or by
Innovent in accordance with Section 13.2, Section 13.3, or Section 13.4.

 

(ii)

[***] shall pay for the costs and expenses related to the transfer of all
Regulatory Materials in accordance with Section 13.8(b) and Transition
Assistance, in each case, in the event of expiration of this Agreement or
termination of this Agreement by Coherus in accordance with Section 13.2 or
Section 13.4.

 

(h)

Sublicense.  In the case of termination of this Agreement in its entirety, (i)
any and all sublicense agreements entered into by Coherus or any of its
Affiliates with a sublicensee pursuant to this Agreement shall be deemed a
direct license between such sublicensee and

47

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

Innovent on the same terms as the corresponding sublicense; and (ii) Coherus
shall, upon the written request of Innovent, assign the corresponding sublicense
to Innovent or its Affiliates and, upon such assignment, Innovent or its
Affiliates, as applicable, shall assume such sublicense; provided that:  (A)
such sublicensee is not in breach of any material term of this Agreement; and
(B) such sublicensee is in compliance with all terms and conditions of the
corresponding sublicense.

Surviving Provisions



.

 

(a)

Accrued Rights; Remedies.  The expiration or termination of this Agreement for
any reason shall be without prejudice to any rights that shall have accrued to
the benefit of any Party prior to such expiration or termination, and any and
all damages or remedies (whether at law or in equity) arising from any breach
hereunder, each of which shall survive expiration or termination of this
Agreement.  Such expiration or termination shall not relieve any Party from
obligations which are expressly indicated to survive expiration or termination
of this Agreement.  Except as otherwise expressly set forth in this Agreement,
the termination provisions of this Article are in addition to any other relief
and remedies available to either Party under this Agreement, at law, or in
equity.

 

(b)

Survival.  Without limiting the provisions of Section 13.9(a), the rights and
obligations of the Parties set forth in the following Sections and Articles of
this Agreement shall survive the expiration or termination of this Agreement (to
the extent in effect as of the Effective Date), in addition to those other terms
and conditions that are expressly stated to survive termination or expiration of
this Agreement:  Article 1, Section 2.4, Section 2.7, Section 8.5, Section 8.6,
Section 9.1, Section 9.2(a)(i) (solely the first sentence), Section 9.2(b)
(solely with respect to any Joint Patents that have been filed prior to the date
of termination or expiration of this Agreement), Section 9.3(c) (solely the
first sentence), Section 9.2(d), Article 10 (other than Section 10.7, which
shall not survive), Article 12, Section 13.8, this Section 13.9 and Article 14
shall survive the termination or expiration of this Agreement.

14.

Miscellaneous

Severability



.  If one (1) or more of the terms or provisions of this Agreement is held by a
court of competent jurisdiction to be void, invalid, or unenforceable in any
situation in any jurisdiction, such holding shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the void, invalid, or unenforceable term or provision in any
other situation or in any other jurisdiction, and the term or provision shall be
considered severed from this Agreement solely for such situation and solely in
such jurisdiction, unless the void, invalid, or unenforceable term or provision
is of such essential importance to this Agreement that it is to be reasonably
assumed that the Parties would not have entered into this Agreement without the
void, invalid, or unenforceable term or provision.  If the final judgment of
such court declares that any term or provision hereof is void, invalid, or
unenforceable, the Parties agree to:  (a) reduce the scope, duration, area, or
applicability of the term or provision or to delete specific words or phrases to
the minimum extent necessary to cause such term or provision as so reduced or
amended to be enforceable; and (b) make a good-faith effort to replace any void,
invalid, or unenforceable term or provision with a valid and enforceable term or
provision such that the objectives contemplated by the Parties when entering
this Agreement may be realized.

Notices



.  Any notice required or permitted to be given by this Agreement shall be in
writing and in English and shall be:  (a) delivered by hand or by overnight
courier with tracking capabilities; or (b) mailed postage prepaid by first
class, registered, or certified mail, in each case, addressed as set forth below
unless changed by notice so given:

48

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

If to Coherus:

Coherus BioSciences, Inc.
333 Twin Dolphin Drive, Suite 600

Redwood City, CA, 94065, USA

Attention: [***]  

With copies to (which shall not constitute notice):

Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025, USA
Attn: [***]

 

If to Innovent:

Innovent Biologics (Suzhou) Co., Ltd.


168 Dongping Street

Suzhou Industrial Park

Suzhou 215123, China

Attn: [***]

 

With copies to (which shall not constitute notice):

Ropes & Gray LLP

36/F Park Place

1601 Nanjing Road West

Shanghai 200040, China

Attn: [***]

 

Force Majeure



.  A Party shall not be liable for delay or failure in the performance of any of
its obligations hereunder if such delay or failure is due to a cause beyond the
reasonable control of such Party, including acts of God, fires, earthquakes,
acts of war, terrorism, or civil unrest, or hurricane or other inclement
weather; provided, that the affected Party:  (a) promptly notifies the other
Party; and (b) shall use its commercially reasonable efforts to avoid or remove
such causes of non-performance and to mitigate the effect of such occurrence,
and shall continue performance in accordance with the terms of this Agreement
whenever such causes are removed.  When such circumstances arise, the Parties
shall negotiate in good faith any modifications of the terms of this Agreement
that may be necessary or appropriate in order to arrive at an equitable
solution.

Assignment



.  Except as otherwise expressly provided in this Agreement, neither Party may
assign any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other Party, such consent not to be
unreasonably withheld.  Subject to the other provisions of this Section 14.4,
either Party may assign this Agreement, in its entirety, to (a) an Affiliate for
so long as the Affiliate remains an Affiliate of such Party; (b) an acquirer
(“Acquirer”) in a change of control or in connection with the sale of all or
substantially all of either Party’s assets; or (c) an Acquirer in connection
with the sale of all or substantially all of either Party’s assets to which this
Agreement relates by first providing to the other Party a reasonable explanation
of the capabilities and financial wherewithal of the prospective Acquirer and
obtaining the prior written

49

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

consent of the other Party, such consent not to be unreasonably withheld,
delayed, or conditioned based on the consideration of the Licensed Products in
the Field in the Territory; provided that in the event of any such transaction
described in sub-section (a), (b) or (c) above, the Acquirer to which this
Agreement is assigned expressly agrees in writing to assume and be bound by the
obligations of the assigning Party under this Agreement.  A copy of such writing
shall be provided to the non‑assigning Party within thirty (30) days of the
assignment.  Subject to the foregoing and other applicable provisions of this
Section 14.4, this Agreement will inure to the benefit of and bind the Parties’
successors and assigns.  Any attempted assignment not in accordance with this
Section 14.4 shall be void.  In the event that a permitted assignment of this
Agreement by a Party increases the tax liability of the other Party or any of
its Affiliates over the amount of any Taxes that otherwise would have been
payable in the absence of such assignment, the assigning Party shall reimburse
the other Party for the amount of such increased Tax liability.

Waivers and Modifications



.  The failure of any Party to insist on the performance of any obligation
hereunder shall not be deemed to be a waiver of such obligation.  Waiver of any
breach of any provision hereof shall not be deemed to be a waiver of any other
breach of such provision or any other provision on such occasion or any
succeeding occasion.  No waiver, modification, release, or amendment of any
obligation under or provision of this Agreement shall be valid or effective
unless in writing and signed by the Parties.

Choice of Law; Waiver of Jury Trial; Dispute Resolution; Jurisdiction



.

 

(a)

Choice of Law.  This Agreement and any dispute arising from the performance or
breach hereof shall be governed by and interpreted in accordance with the laws
of the [***], without giving effect to any choice of law rules.  The provisions
of the United Nations Convention on Contracts for the International Sale of
Goods shall not apply to this Agreement or any subject matter hereof.  

 

(b)

Dispute Resolution.  

 

(i)

Except as otherwise set forth in this Agreement, in the event of an unresolved
matter, dispute, or issue relating to the breach or alleged breach or
interpretation of this Agreement (“Dispute”), the Parties shall refer the
Dispute to the Senior Executives for discussion and resolution.  If the Senior
Executives are unable to resolve such Dispute within [***] ([***]) days of the
Dispute being referred to them by either Party in writing, then the Dispute
shall be resolved as provided in Section 14.6(b)(ii) or Section 14.6(b)(iii), as
applicable.

 

(ii)

Any unresolved Disputes between the Parties arising out of or in connection with
this Agreement shall be resolved by final and binding arbitration.  Whenever a
Party decides to institute arbitration proceedings, it shall give written notice
to that effect to the other Party.  Arbitration shall be held in [***],
according to the Rules of Arbitration of the [***] (“[***]”) in effect at the
Effective Date, except as they may be modified herein or by mutual agreement of
the Parties.  All arbitration proceedings shall be conducted by three (3)
arbitrators unless otherwise mutually agreed by the Parties.  The claimant and
the respondent shall each nominate an arbitrator in accordance with the [***],
and the third arbitrator, who shall be the president of the arbitral tribunal,
shall be appointed by the two Party-appointed arbitrators in consultation with
the Parties.  The Parties undertake to maintain confidentiality as to the
existence of the arbitration proceedings and as to all submissions,
correspondence, and evidence relating to the arbitration proceedings.  This
Section 14.6(b)(ii) shall survive the termination of the arbitral proceedings.  

50

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

No arbitrator (nor any arbitral tribunal) shall have the power to award punitive
damages under this Agreement, and such award is expressly prohibited.  Decisions
of the arbitrator(s) shall be final and binding on the Parties.  Judgment on the
award so rendered may be entered in any court of competent jurisdiction.  The
costs of the arbitration shall be shared by the Parties during the course of
such arbitration, as assessed by the International Chamber of Commerce, and
shall be borne as determined by the arbitrator(s).  

 

(iii)

Notwithstanding anything to the contrary, either Party may at any time seek to
obtain preliminary injunctive relief or other applicable provisional relief from
a court of competent jurisdiction with respect to an issue arising under this
Agreement if the rights of such Party would be prejudiced absent such relief.  A
request by a Party to a court of competent jurisdiction for interim measures
necessary to preserve the Party’s rights, including attachments or injunctions,
shall not be deemed incompatible with, or a waiver of, the agreement to mediate
or arbitrate contained in this Section 14.6(b)(iii), or the availability of
interim measures of protection under the [***].  Notwithstanding anything to the
contrary in this Section 14.6(b)(iii), any disputes regarding the scope,
validity, enforceability, or inventorship of any Patents shall be submitted for
final resolution by a court of competent jurisdiction.

Relationship of the Parties



.  Innovent and Coherus are independent contractors under this
Agreement.  Nothing contained herein is intended or is to be construed so as to
constitute either Party as a partner, agent, or joint venturer of the other
Party.  Neither Innovent nor Coherus, respectively, shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of Innovent and Coherus, respectively, or to bind Innovent and
Coherus, respectively, to any contract, agreement, or undertaking with any Third
Party.

Fees and Expenses



.  Except as otherwise specified in this Agreement, each Party shall bear its
own costs and expenses (including investment banking and legal fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.

Third Party Beneficiaries



.  There are no express or implied Third Party beneficiaries hereunder.  The
provisions of this Agreement are for the exclusive benefit of the Parties, and
no other person or entity shall have any right or claim against any Party by
reason of these provisions or be entitled to enforce any of these provisions
against any Party, except for the indemnification rights of the Innovent
Indemnitees pursuant to Section 12.1 and Section 12.3 and the Coherus
Indemnitees pursuant to Section 12.2 and Section 12.3.

Entire Agreement



.  This Agreement, together with the attached Exhibits and Schedules, contains
the entire agreement by the Parties with respect to the subject matter hereof
and supersedes any prior express or implied agreements, understandings, and
representations, either oral or written, which may have related to the subject
matter hereof in any way, including the Prior CDA and any and all term sheets
relating to the transactions contemplated by this Agreement and exchanged
between the Parties prior to the Effective Date; provided, that this Agreement
shall not supersede the terms and provisions of the Prior CDA applicable to any
period prior to the Effective Date.

Counterparts



.  This Agreement may be executed in counterparts with the same effect as if
both Parties had signed the same document.  All such counterparts shall be
deemed an original, shall be construed together, and shall constitute one (1)
and the same instrument.  Any such counterpart, to the extent delivered by means
of facsimile by .pdf, .tif, .gif, .jpeg, or similar attachment to electronic
mail (any such delivery, an “Electronic Delivery”) shall be treated in all
manner and respects as an

51

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person.  No Party hereto shall raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each Party forever waives any such defense,
except to the extent that such defense relates to lack of authenticity.

Equitable Relief; Cumulative Remedies



.  Notwithstanding anything to the contrary herein, the Parties shall be
entitled to seek equitable relief, including injunction and specific
performance, as a remedy for any breach of this Agreement.  Such remedies shall
not be deemed to be the exclusive remedies for a breach of this Agreement but
shall be in addition to all other remedies available at law or in equity.  The
Parties further agree not to raise as a defense or objection to the request or
granting of such relief that any breach of this Agreement is or would be
compensable by an award of money damages.  No remedy referred to in this
Agreement is intended to be exclusive, but each shall be cumulative and in
addition to any other remedy referred to in this Agreement or otherwise
available under Applicable Law.

Interpretation



.

 

(a)

Generally.  This Agreement has been diligently reviewed by and negotiated by and
between the Parties, and in such negotiations each of the Parties has been
represented by competent (in-house or external) counsel, and the final agreement
contained herein, including the language whereby it has been expressed,
represents the joint efforts of the Parties and their counsel.  Accordingly, in
interpreting this Agreement or any provision hereof, no presumption shall apply
against any Party as being responsible for the wording or drafting of this
Agreement or any such provision, and ambiguities, if any, in this Agreement
shall not be construed against any Party, irrespective of which Party may be
deemed to have authored the ambiguous provision.

 

(b)

Definitions; Interpretation.

 

(i)

The definitions of the terms herein shall apply equally to the singular and
plural forms of the terms defined and, where a word or phrase is defined herein,
each of its other grammatical forms shall have a corresponding meaning.

 

(ii)

Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine, and neuter forms.

 

(iii)

The word “will” shall be construed to have the same meaning and effect as the
word “shall.”

 

(iv)

The words “including,” “includes,” “include,” “for example,” and “e.g.,” and
words of similar import, shall be deemed to be followed by the words “without
limitation.”

 

(v)

The word “or” shall be interpreted to mean “and/or,” unless the context requires
otherwise.

 

(vi)

The words “hereof,” “herein,” and “herewith,” and words of similar import,
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

52

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

(vii)

Unless the context requires otherwise or otherwise specifically
provided:  (i) all references herein to Articles, Sections, or Schedules shall
be construed to refer to Articles, Sections, and Schedules of this Agreement;
and (ii) reference in any Section to any subclauses are references to such
subclauses of such Section.

 

(c)

Subsequent Events.  Unless the context requires otherwise:  (i) any definition
of or reference to any agreement, instrument, or other document herein shall be
construed as referring to such agreement, instrument, or other document as from
time to time amended, supplemented, or otherwise modified (subject to any
restrictions on such amendments, supplements, or modifications set forth
herein); (ii) any reference to any Applicable Law herein shall be construed as
referring to such Applicable Law as from time to time enacted, repealed, or
amended; and (iii) subject to Section 14.4, any reference herein to any Person
shall be construed to include the Person’s successors and assigns.

 

(d)

Headings.  Headings, captions, and the table of contents are for convenience
only and shall not be used in the interpretation or construction of this
Agreement.

 

(e)

Prior Drafts.  No prior draft of this Agreement shall be used in the
interpretation or construction of this Agreement.

Further Assurances



.  Each Party shall execute, acknowledge, and deliver such further instruments,
and do all such other ministerial, administrative, or similar acts, as may be
reasonably necessary or appropriate in order to carry out the expressly stated
purposes and the clear intent of this Agreement.

Extension to Affiliates



.  Except as expressly set forth otherwise in this Agreement, each Party shall
have the right to extend the rights and obligations granted in this Agreement to
one or more of its Affiliates.  All applicable terms and provisions of this
Agreement, except this right to extend, shall apply to any such Affiliate to
which this Agreement has been extended to the same extent as such terms and
provisions apply to the Party extending such rights and obligations.  The Party
extending the rights and obligations granted hereunder shall remain primarily
liable for any acts or omissions of any of its Affiliates.

[Signature Page Follows]

53

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this License Agreement to be executed by their respective duly authorized
officers as of the Effective Date.

COHERUS BIOSCIENCES, INC.

 

INNOVENT BIOLOGICS (SUZHOU) CO., LTD.

By:  /s/ Denny M. Lanfear

By:  /s/ Michael Yu

Name:  Denny M. Lanfear

Name:  Michael Yu

Title:  Chairman &Chief Executive

Title:  CEO

 

[Signature Page to License Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Knowledge of a Party

 

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

 

 

 